Case 2:20-mc-00023 Document 1-1 Filed 03/09/20 Page 1 of 59 Page ID #:4



 1 Cheryl A. Sabnis (State Bar No. 224323)
   KING & SPALDING LLP
 2 633 W 5th St Suite 1600
   Los Angeles, CA 90071
 3 213-443-4378 (Phone)
   213-443-4310 (Fax)
 4 csabnis@kslaw.com
 5 James E. Berger (pro hac vice forthcoming)
   Thomas C. Childs (pro hac vice forthcoming)
 6 Charlene C. Sun (pro hac vice forthcoming)
   KING & SPALDING LLP
 7 1185 Avenue of the Americas
   New York, NY 10036-4003
 8 212-556-2100 (Phone)
   212-556-2222 (Fax)
 9 jberger@kslaw.com
   tchilds@kslaw.com
10 csun@kslaw.com
11 Attorneys for Petitioner Anatolie Stati, Gabriel Stati,
   Ascom Group, S.A., and Terra Raf Trans Traiding Ltd.
12
13 [Respondent’s Counsel Listed on Signature Page]
14                         UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
15
16 ANATOLIE STATI, GABRIEL                          Case No. 2:20-mc-00023
17 STATI, ASCOM GROUP, S.A., AND
   TERRA RAF TRANS TRAIDING                         JOINT STIPULATION WITH
18 LTD.                                             RESPECT TO PETITIONERS’
                                                    MOTION TO COMPEL SPACE
19               Petitioners,                       EXPLORATION TECHNOLOGIES
                                                    CORP.’S COMPLIANCE WITH
20        v.                                        SUBPOENA DUCES TECUM AND
                                                    DEPOSITION SUBPOENA
21 SPACE EXPLORATION
   TECHNOLOGIES CORP.                               Date:
22                                                  Trial Date:
            Respondent.                             Judge:
23
24
25
26
27
28

        JOINT STIPULATION RE. PETITIONERS’ MOTION TO COMPEL SPACEX’S COMPLIANCE WITH SUBPOENAS
Case 2:20-mc-00023 Document 1-1 Filed 03/09/20 Page 2 of 59 Page ID #:5




 1                                         JOINT STIPULATION
                                               Table of Contents
 2
     I.   INTRODUCTORY STATEMENTS .............................................................. 3
 3
              A.      The Stati Group’s Introductory Statement ..................................... 3
 4
              B.      SpaceX’s Introductory Statement .................................................. 6
 5
     II. DISCOVERY REQUESTS IN DISPUTE ..................................................... 9
 6
              REQUEST No. 1 ...................................................................................... 9
 7
                      1.       Stati Group’s Position ........................................................ 10
 8
                      2.       SpaceX’s Position .............................................................. 12
 9
              REQUEST No. 2 .................................................................................... 18
10
                      1.       Stati Group’s Position ........................................................ 19
11
                      2.       SpaceX’s Position .............................................................. 20
12
              REQUEST No. 3 .................................................................................... 23
13
                      1.       Stati Group’s Position ........................................................ 24
14
                      2.       SpaceX’s Position .............................................................. 26
15
              REQUEST No. 4 .................................................................................... 29
16
                      1.       Stati Group’s Position ........................................................ 30
17
                      2.       SpaceX’s Position .............................................................. 31
18
              REQUEST No. 5 .................................................................................... 35
19
                      1.       Stati Group’s Position ........................................................ 35
20
                      2.       SpaceX’s Position .............................................................. 37
21
              REQUEST No. 6 .................................................................................... 40
22
                      1.       Stati Group’s Position ........................................................ 41
23
                      2.       SpaceX’s Position .............................................................. 42
24
              REQUEST No. 7 .................................................................................... 45
25
                      1.       Stati Group’s Position ........................................................ 46
26
                      2.       SpaceX’s Position .............................................................. 47
27
28
                                                              1
          JOINT STIPULATION RE. PETITIONERS’ MOTION TO COMPEL SPACEX’S COMPLIANCE WITH SUBPOENAS
Case 2:20-mc-00023 Document 1-1 Filed 03/09/20 Page 3 of 59 Page ID #:6




 1 III. CONCLUSION ............................................................................................. 55
 2              A.       Stati Group’s Conclusion ............................................................. 55
 3              B.       SpaceX’s Conclusion ................................................................... 56
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                               2
           JOINT STIPULATION RE. PETITIONERS’ MOTION TO COMPEL SPACEX’S COMPLIANCE WITH SUBPOENAS
 Case 2:20-mc-00023 Document 1-1 Filed 03/09/20 Page 4 of 59 Page ID #:7




 1 I.      INTRODUCTORY STATEMENTS
 2         Pursuant to Federal Rules of Civil Procedure 45 and 69, and Central District
 3 of California Local Civil Rules 37-1, 37-2, 45-1 and 69-1, Petitioners Anatolie Stati,
 4 Gabriel Stati, Ascom Group, S.A., and Terra Raf Trans Traiding Ltd. (together, the
 5 “Stati Group”) and Respondent Space Exploration Technologies Corp.
 6 (“SpaceX”) submit this Joint Stipulation with respect to Petitioners’ motion to
 7 compel SpaceX’s compliance with their amended subpoena duces tecum and
 8 deposition subpoena, both dated August 22, 2019 and served on August 28, 2019
 9 (together, the “Amended Subpoenas”).
10         The Amended Subpoenas were issued by the United States District Court for
11 the District of Columbia (the “D.D.C. Court”) in the matter of Anatolie Stati, et al.
12 v. Republic of Kazakhstan, No. 14-cv-1638 (ABJ)(DAR), which is Petitioners’
13 action to enforce a foreign arbitral award against the Republic of Kazakhstan (the
14 “ROK”), and has been pending since 2014.
15         A.     The Stati Group’s Introductory Statement
16         Petitioners seek to compel SpaceX to produce documents and deposition
17 testimony relevant to their efforts to enforce a more than U.S. $500 million
18 judgment (the “Judgment”) that they obtained against the ROK on March 23,
19 2018. See Declaration of Charlene C. Sun (“Sun Decl.”) at ¶¶ 1-2. The Judgment,
20 which was entered by the D.D.C. Court, confirms an arbitral award issued in favor
21 of the Stati Group – and against the ROK – by a Stockholm-based tribunal more
22 than six years ago (the “Award”). Id. ¶ 2. The ROK has refused to comply with
23 the Award or the Judgment. Id. ¶ 2. As a result, Petitioners have had to seek
24 discovery from the ROK concerning the value and location of its assets located
25 both inside and outside the United States. Id. ¶ 3. In response, the ROK has
26 repeatedly and self-servingly asserted that it has no executable assets in the United
27 States because it does not engage in any “commercial activities” here. Id. ¶ 4.
28
                                                     3
         JOINT STIPULATION RE. PETITIONERS’ MOTION TO COMPEL SPACEX’S COMPLIANCE WITH SUBPOENAS
 Case 2:20-mc-00023 Document 1-1 Filed 03/09/20 Page 5 of 59 Page ID #:8




 1         Several months ago, however, Petitioners obtained publicly-available
 2 information suggesting that the ROK arranged for the launch of two satellites by
 3 SpaceX, a California-based private space-transportation services company. Id. ¶ 5
 4 & Ex. B. In November 2018, a Kazakh newspaper quoted the ROK’s Vice
 5 Minister of Defense and Aerospace Industry as stating that (1) the ROK “looked at
 6 the launches of other countries, such as SpaceX, and picked it up since it would be
 7 cheaper for the [Kazakh] budget” and (2) the use of SpaceX was “cost effective for
 8 the state.” Id. ¶ 17 & Ex. K. On December 3, 2018, SpaceX launched the
 9 “KazSciSat-1” and “KazSTAT” satellites from a base in California. Id. ¶ 5 & Ex.
10 B. A few days after the launch, the ROK’s Minister of Defense and Aerospace
11 Industry referred to the satellites as “[o]ur satellites” and stated that the ROK had
12 already “received four signals within a day” from the satellites. Id. ¶ 18 & Ex. L.
13         On August 12, 2019, Petitioners served a subpoena duces tecum and a
14 deposition subpoena on SpaceX, seeking information concerning the commercial
15 aspects of the launch. On the basis of information provided by counsel for
16 SpaceX, Petitioners understand that SpaceX provided the launch vehicle for the
17 satellites, while another U.S. company, SpaceFlight Inc. (“SpaceFlight”), helped
18 to coordinate the launch on behalf of clients from various countries, including
19 Kazakhstan. Id. ¶ 7. On its website, SpaceFlight lists an entity named “Ghalam”
20 among its “notable customers.” Id. ¶ 8 & Ex. D. Ghalam LLP (“Ghalam”)
21 describes itself as a “joint venture” between AIRBUS DS and JSC NC Kazakhstan
22 Gharysh Sapary “within the framework of the partnership agreement between
23 Kazakhstan and France in 2010.” Id. ¶ 9 & Ex. E. Ghalam is 72% owned by JSC
24 NC Kazakhstan Gharysh Sapary (which in turn is 100% owned by the ROK), 0.5%
25 owned by the ROK’s Ministry of Digital Development, Innovations and Aerospace
26 Industry, and 27.5% owned by Airbus Defense and Space. Id. ¶ 9 & Ex. E.
27
28
                                                     4
         JOINT STIPULATION RE. PETITIONERS’ MOTION TO COMPEL SPACEX’S COMPLIANCE WITH SUBPOENAS
 Case 2:20-mc-00023 Document 1-1 Filed 03/09/20 Page 6 of 59 Page ID #:9




 1         On August 22, 2019, Petitioners served SpaceX with the Amended
 2 Subpoenas, which seek any communications that SpaceX had with the ROK or its
 3 agents in addition to commercial information about the launch. Id. ¶ 10. On
 4 August 23, 2019, Petitioners served SpaceFlight with similar subpoenas, given its
 5 role in the launch. Id. ¶ 11 & Ex. G.
 6         Based on the facts and circumstances discussed above, Petitioners believe
 7 that the ROK is enlisting agents to nominally enter into commercial transactions
 8 with U.S. service providers on its behalf, in order to circumvent payment of the
 9 Judgment or Award and to avoid putting its own assets at risk of execution. The
10 evidence sought from SpaceX and SpaceFlight will allow Petitioners to test the
11 veracity of the ROK’s claim that it has engaged in no “commercial activity” in the
12 United States, and it will also aid them in their efforts to identify and locate assets
13 of the ROK, wherever they may be.
14         In its Objections and Responses to the Amended Subpoenas (the
15 “Objections”), SpaceX refused to produce any documents or to make available a
16 witness for deposition. On October 25, 2019, Petitioners sent SpaceX a letter
17 requesting a pre-filing conference of counsel (the “October 25 Letter”). SpaceX
18 refused to confer with Petitioners after receiving the October 25 Letter, or any of
19 Petitioners’ renewed requests dated December 9, 2019, and December 30, 2019.
20 Id. ¶ 22 & Exs. O, P. Counsel for SpaceX takes the position that there would be no
21 “value” in conferring with Petitioners until after the D.D.C. Court resolves
22 Petitioners’ pending motion to compel SpaceFlight’s compliance with the
23 subpoenas served upon it. Id. Ex. P. This argument lacks any merit, for several
24 reasons.
25         First, the D.D.C. Court’s decision on the SpaceFlight motion will not have
26 any binding or persuasive effect in the present proceedings, given that Petitioners’
27 motions involve different parties and are before different courts. Second, SpaceX
28
                                                     5
         JOINT STIPULATION RE. PETITIONERS’ MOTION TO COMPEL SPACEX’S COMPLIANCE WITH SUBPOENAS
Case 2:20-mc-00023 Document 1-1 Filed 03/09/20 Page 7 of 59 Page ID #:10




 1 and SpaceFlight played separate and completely different roles in the launch of the
 2 two Kazakh satellites. Id. ¶ 7. While SpaceX asserts that it did not enter into a
 3 contract with the ROK for the launch services, it has acknowledged
 4 communicating with Kazakh officials concerning the launch, and it has also
 5 indicated that it may have entered into a non-disclosure agreement (“NDA”) with
 6 the ROK or its agents. Id. ¶¶ 15, 19 & Ex. J. Those communications, and any
 7 such NDA, are relevant to Petitioners’ attempt to determine whether the launch
 8 transaction constitutes “commercial activity” of the ROK in the United States.
 9 Third, SpaceX has also acknowledged communicating with Kazakh officials
10 regarding business opportunities for future “launch services.” Id. Ex. J. Such
11 communications suggest that SpaceX has a relationship with the ROK different
12 from, and broader than, that of SpaceFlight.
13         B.     SpaceX’s Introductory Statement
14         The Stati Parties are an enormously wealthy Moldovan father and son
15 engaged in a global, scorched-Earth effort to collect on a $500 million judgment
16 against the Republic of Kazakhstan. Their strategy appears to include harassing
17 anyone they can connect in any way to Kazakhstan, no matter how tangentially, to
18 pressure the ROK to settle. Certainly as to SpaceX, which has nothing to do with
19 this dispute, the effort is grossly misguided.
20         SpaceX designs, manufactures, and launches rockets for the purpose of
21 placing payloads into orbit. Its customers include NASA, the Air Force, global
22 satellite operators and telecommunications companies, and organizations with
23 scientific missions such as universities.
24         On August 12, 2019, the Stati Parties served SpaceX with a subpoena seeking
25 documents related to any agreements to launch “Kazakh Satellites”, payments to or
26 from Kazakhstan, funds placed in escrow in connection with such launch, and any
27 debts SpaceX owes to Kazakhstan. The Stati Parties admit the sole basis for their
28
                                                     6
         JOINT STIPULATION RE. PETITIONERS’ MOTION TO COMPEL SPACEX’S COMPLIANCE WITH SUBPOENAS
Case 2:20-mc-00023 Document 1-1 Filed 03/09/20 Page 8 of 59 Page ID #:11




 1 subpoena was a couple press articles from the Astana Times and Caspian News
 2 indicating that three small satellites supposedly loosely connected to an alleged
 3 Kazakh company were among 64 satellites placed into orbit during a SpaceX launch
 4 on December 3, 2018 (the “SSO Mission”). But as SpaceX immediately explained,
 5 SpaceX had no contractual or financial dealings with the ROK (or any other Kazakh
 6 entity) in connection with the launch. SpaceX’s only customer for the SSO Mission
 7 was an American company called SpaceFlight, Inc. that aggregates small satellites
 8 for “ride share” missions. For the SSO Mission, SpaceFlight aggregated small
 9 satellites from dozens of its own customers into a unitary payload that SpaceX
10 launched for SpaceFlight. SpaceX had no direct relationship with or obligations to
11 any of SpaceFlight’s customers and neither paid nor received money from any of
12 them.
13         Notably, it does not appear that even SpaceFlight itself had a relationship
14 with debtor. Petitioners posit that a company called Ghalam LLP contracted with
15 SpaceFlight to include satellites on the SSO Mission. Ghalam is allegedly jointly
16 owned by Airbus (the European aerospace giant), a second corporation, and a
17 Kazakh government ministry. The ROK supposedly owns the latter two entities,
18 which Petitioners conclude makes Ghalam the ROK’s alter ego. This ethereal chain
19 of contacts—from SpaceX to SpaceFlight to Ghalam to a corporation and Kazakh
20 ministry to the ROK—is how Petitioners try to justify subpoenaing SpaceX.
21         When SpaceX informed Petitioners there were no financial transactions
22 between it and any entity even allegedly connected to the debtor, they responded by
23 serving broader subpoenas that additionally asked for all of SpaceX’s
24 communications with “Kazakhstan” (as very broadly defined by the subpoena) and
25 all communications concerning the 2018 launch, regardless of whether they had
26 anything to do with Kazakhstan (the “Amended Subpoenas”).
27
28
                                                     7
         JOINT STIPULATION RE. PETITIONERS’ MOTION TO COMPEL SPACEX’S COMPLIANCE WITH SUBPOENAS
Case 2:20-mc-00023 Document 1-1 Filed 03/09/20 Page 9 of 59 Page ID #:12




 1            The scope of discovery to enforce judgments is not unlimited, and there is no
 2 authority for seeking discovery from a third party that had no financial or other
 3 relevant dealings with the debtor. Simply put, the Amended Subpoenas go far
 4 beyond what is permitted.
 5            Critically, ROK is a sovereign nation whose assets are afforded broad
 6 immunity from attachment under U.S. law. The only ROK “property” the Stati
 7 Parties can legally attach is property in the United States used in the United States
 8 for commercial purposes.1 The Stati Parties have not explained how the Amended
 9 Subpoenas could possibly lead to such property. They have not shown the satellites
10 belong to the ROK (or its alter ego); the satellites appear to serve non-commercial,
11 scientific purposes; and in any event they are now in orbit, not the United States,
12 and are not attachable. Thus, the Amended Subpoenas will not aid Petitioners’
13 effort to satisfy their judgment against the ROK and serve no legitimate purpose.
14            Although it would not result in any useful documents, responding to the
15 Amended Subpoenas would impose a massive burden on SpaceX. In particular,
16 Request 6 (seeking “[a]ll communications between [SpaceX] and Kazakhstan” as
17 broadly defined) and Request 7 (seeking “[a]ll communications between [SpaceX]
18 and any Person related to the past… launch or operation of any Kazakh Satellite”)
19 are extremely overbroad. By itself, Request 7 would require SpaceX to search for
20 communications in the possession, custody or control of hundreds, possibly
21 thousands, of custodians involved in the years-long endeavor of launching a rocket
22 into space. As those requests are drafted, SpaceX estimates the response cost would
23 easily run into the tens of thousands of dollars if not more. (See Cardaci Decl. ¶¶
24 13-17.) This burden is unjustified because it would not uncover anything useful.2
25
26   1   28 U.S.C. § 1610(a).

27   2 That  is particularly true here, as Petitioners have already attached over $6 billion in ROK
     assets, more than 12 times the judgment amount. (Luskin Decl. ¶¶ 2-3; Exs. 4-5.)
28
                                                        8
           JOINT STIPULATION RE. PETITIONERS’ MOTION TO COMPEL SPACEX’S COMPLIANCE WITH SUBPOENAS
Case 2:20-mc-00023 Document 1-1 Filed 03/09/20 Page 10 of 59 Page ID #:13




 1            Finally, if the Court does not quash the Amended Subpoenas immediately, it
 2 should defer ruling on the Stati Parties’ motion.                    The Stati Parties served
 3 SpaceFlight with a largely identical subpoena that is the subject of a fully briefed
 4 motion to compel in the court hearing the underlying collection action, the D.D.C.
 5 Court. Although SpaceX is further removed from Kazakhstan than SpaceFlight,
 6 that motion raises many of the same issues as this one. If this Court were to rule
 7 before the court handling the proceedings, it could result in inconsistent rulings.3
 8            The Amended Subpoenas should be quashed and Petitioners sanctioned
 9 under Rule 45(d)(1) for abusing the subpoena process to harass third parties.
10
11 II.        DISCOVERY REQUESTS IN DISPUTE
12 REQUEST No. 1
13            All contracts or agreements governing and/or related to the past (since
14 January 1, 2016) or future launch or operation of any Kazakh Satellite, including
15 but not limited to those referenced in Exhibit 1 attached to the Amended
16 Subpoenas, and deposition testimony concerning the same.
17            SPACEX’S RESPONSE TO REQUEST No. 1:
18
     3   The Stati Parties’ claim that SpaceX refused to meet and confer is false. They served the
19 original subpoenas on August 14, 2019. SpaceX immediately initiated discussions to explain the
20 lack of any connection between SpaceX and debtor, and the Stati Parties responded by serving
     the broader Amended Subpoenas. SpaceX reached out to discuss the facially unreasonable time
21   frames and the scope of the new requests. SpaceX served its objections and responses on
     September 10, 2019. The parties met and conferred about SpaceX’s responses on September 12,
22   2019 and exchanged additional communications in the following weeks. The Stati Parties sent
     SpaceX a letter on October 25, 2019 asking to meet and confer further; SpaceX responded on
23   November 1, 2019 with the common sense proposal that the parties wait for the D.C. Court’s
24   decision on the then-recently-filed, largely identical SpaceFlight motion, as that ruling would
     provide guidance to their dispute. The Stati Parties waited over a month before responding on
25   December 9, 2019; the response said simply that they did not want to wait. SpaceX responded
     the following week by reiterating why waiting for ruling on the SpaceFlight motion made sense.
26   On December 30, 2019, the Stati Parties finally explained their reasoning for not wanting to wait,
     but their reasoning was flawed, as explained point-by-point by SpaceX in a January 10, 2020
27   response. Without responding to SpaceX’s explanation, the Stati Parties filed the instant motion
28   to compel. (Cardaci Decl. ¶ 12; Sun Decl. Ex. P.)
                                                        9
            JOINT STIPULATION RE. PETITIONERS’ MOTION TO COMPEL SPACEX’S COMPLIANCE WITH SUBPOENAS
Case 2:20-mc-00023 Document 1-1 Filed 03/09/20 Page 11 of 59 Page ID #:14




 1         SpaceX incorporates its General Responses and Objections stated above and
 2 further objects to this Request on the following grounds and to the extent that: (1)
 3 it vague and ambiguous, including without limitation in its definitions of You and
 4 Kazakh Satellite and reference to Exhibit 1, which appears to be an incomplete
 5 copy of an article published in “Caspian News”; (2) it is overly broad and unduly
 6 burdensome. Subject to and without waiving the foregoing objections, SpaceX
 7 responds as follows: SpaceX never entered into a contract with the Republic of
 8 Kazakhstan for SpaceX’s launch or operation of any space satellite belonging to
 9 the Republic of Kazakhstan.
10                1.     Stati Group’s Position
11         SpaceX’s response with respect to this request is incomplete and its
12 objections are unwarranted. The Amended Subpoenas seek “[a]ll contracts or
13 agreements governing and/or related to the past . . . or future launch or operation of
14 any Kazakh Satellite,” regardless of whether the named counterparty to such
15 agreement is “the Republic of Kazakhstan.”
16         As stated in SpaceX’s September 10, 2019 cover email transmitting
17 SpaceX’s Objections, SpaceX contracted with SpaceFlight in connection with the
18 “KazSciSat-1” and “KazSTAT” satellites; accordingly, any agreements entered
19 into with SpaceFlight relating to that transaction are responsive to this document
20 request and should be produced.
21         SpaceX’s cover email also stated that “with the exception of NDAs, SpaceX
22 had no direct contractual relationship with any of Spaceflight’s customers,
23 including any of the manufacturers/owners/operators of any payloads connected to
24 Kazakhstan.” First, any NDA with Kazakhstan (as defined in the Amended
25 Subpoenas) would be responsive to this document request and should be produced.
26 Second, Petitioners note that SpaceX’s representation that it has no contractual
27
28
                                                    10
         JOINT STIPULATION RE. PETITIONERS’ MOTION TO COMPEL SPACEX’S COMPLIANCE WITH SUBPOENAS
Case 2:20-mc-00023 Document 1-1 Filed 03/09/20 Page 12 of 59 Page ID #:15




 1 relationships with any “manufacturers, owners, or operators of any Kazakh
 2 Satellite” does not appear in its formal Objections.
 3         Accordingly, Petitioners request an order directing SpaceX to produce all
 4 contracts or agreements governing and/or related to the past (since January 1,
 5 2016) or future launch or operation of any Kazakh Satellite (including but not
 6 limited to contracts or agreements concerning “KazSciSat-1” and “KazSTAT,”
 7 whether with SpaceFlight or with any agent acting on behalf of the ROK, such as
 8 Ghalam), and deposition testimony concerning the same.
 9         Relevant information is information “reasonably calculated to lead to the
10 discovery of admissible evidence,” and need not be admissible at trial to be
11 discoverable. Fed. R. Civ. P. 26(b)(1). Relevancy is “construed ‘liberally and with
12 common sense’” (Dale Evans Parkway 2012 v. Nat'l Fire & Marine Ins. Co., No.
13 ED CV 15-979-JGB (SPx), 2016 U.S. Dist. LEXIS 187094, at *8-9 (C.D. Cal. Oct.
14 27, 2016). Discovery must be permitted unless it is “clear” that the information
15 sought has “no possible bearing” on the case. Net-Com Servs., Inc. v. Eupen Cable
16 USA, Inc., 2012 WL 12888106, at *3 (C.D. Cal. Dec. 10, 2012). The party that
17 resists discovery has the “burden to show discovery should not be allowed, and has
18 the burden of clarifying, explaining, and supporting its objections.” Keith H. v.
19 Long Beach Unified Sch. Dist., 228 F.R.D. 652, 655-56 (C.D. Cal. 2005).
20         The documents and information requested by Request No. 1 are relevant
21 because they will: (i) allow Petitioners to test the veracity of the ROK’s claim that
22 it has engaged in no “commercial activity” in the United States; and (ii) aid
23 Petitioners in their efforts to enforce the Award and the Judgment world-wide.
24         SpaceX has failed to show how Petitioners’ requests are “vague and
25 ambiguous,” and it has not explained how the terms “You” and “Kazakh Satellite”
26 are so.
27
28
                                                    11
         JOINT STIPULATION RE. PETITIONERS’ MOTION TO COMPEL SPACEX’S COMPLIANCE WITH SUBPOENAS
Case 2:20-mc-00023 Document 1-1 Filed 03/09/20 Page 13 of 59 Page ID #:16




 1           SpaceX has also failed to show how Petitioners’ requests are “overly broad
 2 or unduly burdensome.” During the meet and confer sessions, Petitioners
 3 repeatedly expressed willingness to refine and narrow the scope of the Amended
 4 Subpoenas, as well as the search terms used by SpaceX to locate potentially-
 5 responsive electronically stored information (“ESI”). Sun Decl. ¶ 20 & Exs. M, O.
 6 The same offer was made in Petitioners’ October 25 Letter. SpaceX has given
 7 Petitioners no indication of the volume of documents that would be responsive to
 8 the Amended Subpoenas, or how much it would cost to review or produce such
 9 documents. Nor can SpaceX, a company whose equity value rose to more than
10 U.S. $33 billion as of May 2019 (Id. Ex. N), credibly claim that it lacks the
11 resources to comply with the Amended Subpoenas. SpaceX has not even
12 attempted to show that the burden of complying with the Amended Subpoenas
13 outweighs the likely benefit of such discovery to Petitioners, who have not been
14 able to satisfy a more than U.S. $500 million judgment against the ROK for over
15 six years.
16           Petitioners have previously expressed their willingness, and remain willing,
17 to enter into a reasonable confidentiality agreement or protective order prior to any
18 document production or deposition from SpaceX. Id. Exs. I, O.
19                   2.     SpaceX’s Position
20           Irrelevant & Overbroad. Petitioners demand all “contracts or agreements
21 governing” the past launch or operation of any Kazakh Satellite, plus testimony on
22 that topic.4 Leaving aside that Petitioners previously conceded SpaceX did not
23 have relevant responsive documents (Sun Decl. Ex. M.), this request is misguided
24
     4   The subpoenas’ definition of Kazakhstan, and therefore “Kazakh Satellite,” is unintelligible.
25 Kazakhstan is defined as “Kazakhstan, as well as its government, ministries, divisions,
26 departments, affiliates or subordinate organizations thereof, and any and all persons acting or
   purporting to act on behalf of any of them or” Kazakhstan. (Sun Decl. Ex. F p. 2 ¶ 7.) SpaceX
27 has no way of knowing every Kazakh ministry, division, department, affiliate or subordinate
   organization, or person acting or purporting to act on any of these entities’ behalf.
28
                                                       12
           JOINT STIPULATION RE. PETITIONERS’ MOTION TO COMPEL SPACEX’S COMPLIANCE WITH SUBPOENAS
Case 2:20-mc-00023 Document 1-1 Filed 03/09/20 Page 14 of 59 Page ID #:17




 1 because it does not seek documents or information that are relevant to the Stati
 2 Parties’ efforts to satisfy their judgment against the ROK.5
 3          The action underlying the Amended Subpoenas is a collection action against
 4 a sovereign nation entitled to broad sovereign immunity under the Foreign
 5 Sovereign Immunities Act (“FSIA”). 28 U.S.C. § 1602, et seq. Specifically,
 6 Petitioners may enforce their judgment only against property of the ROK “in the
 7 United States [and] used for a commercial activity in the United States.” 28 U.S.C.
 8 § 1610(a). The Stati Parties have not even attempted to identify property alleged to
 9 be in the United States, much less property being used here for commercial activity
10 here. They have not shown the satellites were ever used for commercial activity—
11 they appear to be scientific in nature6—and in any event they cannot dispute that
12 the satellites are no longer in the United States. Moreover, SpaceX had no
13 financial relationship with the ROK and no money has been exchanged or is owed
14 between them, as Petitioners’ counsel acknowledges. (Sun Decl. Ex. M.)
15 Discovery into non-attachable foreign assets is impermissible. See EM Ltd. v.
16 Republic of Argentina, 473 F. 3d 463, 486 (2007) (denying discovery into immune
17 assets of a foreign sovereign debtor).
18          Even if the Stati Parties could identify properly attachable property, SpaceX
19 has made clear, and the Stati Parties have accepted, that SpaceX has no possibly
20 relevant agreements. The only documents SpaceX has that are even arguably
21 responsive to this request are agreements between it and SpaceFlight, its only
22 customer for the SpaceFlight Mission. SpaceFlight is not alleged to be the ROK’s
23 agent or alter ego, and any amounts due for the 2018 launch were paid long ago.
24
25   Throughout this brief SpaceX refers to the government of Kazakhstan as the “ROK.”
     5
   “Kazakhstan” is used as that term is very broadly defined in the Amended Subpoenas, to the
26 extent SpaceX understands that definition. See fn. 3, infra.
27   6 The articlesPetitioners cite say the satellites were designed to “study the ionosphere” and “take
     high-resolution photographs around the globe,” not for commercial use. (Id. ¶ 5, Ex. B p. 1.)
28
                                                       13
          JOINT STIPULATION RE. PETITIONERS’ MOTION TO COMPEL SPACEX’S COMPLIANCE WITH SUBPOENAS
Case 2:20-mc-00023 Document 1-1 Filed 03/09/20 Page 15 of 59 Page ID #:18




 1 (Cardaci Decl. ¶ 4.) Contracts between SpaceX and SpaceFlight have no
 2 conceivable relevance to Petitioners’ efforts to collect on the judgment.
 3         Nor do Petitioners allege any direct connection between SpaceX and the
 4 debtor that would support third-party discovery. Petitioners’ convoluted theory is
 5 that Seattle-based SpaceFlight contracted with SpaceX to launch a payload holding
 6 satellites for more than 30 other customers; SpaceFlight contracted with a company
 7 called Ghalam LLP to include three small satellites in the 64-satellite stack;
 8 Ghalam is jointly owned by Airbus (the European aerospace manufacturer),
 9 another corporate entity whose shares are allegedly owned by the Kazakh
10 government, and the Kazakh Ministry of Digital Development (as a 0.5% owner);
11 and that through the ROK’s purely speculative control of the latter two entities,
12 Ghalam may somehow be the ROK’s alter ego. In other words, Petitioners admit
13 there is no direct connection between SpaceX and ROK. Petitioners do not cite to
14 any authority permitting third-party discovery to enforce a judgment without
15 demonstrating any connection between the subpoena target and the debtor or its
16 assets, and there is none.
17         Petitioners not only concede no direct connection to SpaceX, they do not
18 even provide support for their alleged indirect connection (four degrees removed).
19 Before subpoenaing third parties, Petitioners need to provide evidence indicating
20 financial transactions somehow connected to the debtor, or at least be able to
21 articulate plausible facts that might support such a connection. But Petitioners
22 point only to Ghalam’s website that states Ghalam is part owned by Airbus as well
23 as a corporation and a Kazakh government ministry (as 0.5% owner). (Sun Decl. ¶
24 9; Ex. E.) If this information is true, what it actually shows is that Ghalam is an
25 independent corporate entity, not the alter ego of the ROK. Dole Food Co. v.
26 Patrickson, 538 U.S. 468, 474-75 (2003) (“A basic tenet of American corporate
27
28
                                                    14
         JOINT STIPULATION RE. PETITIONERS’ MOTION TO COMPEL SPACEX’S COMPLIANCE WITH SUBPOENAS
Case 2:20-mc-00023 Document 1-1 Filed 03/09/20 Page 16 of 59 Page ID #:19




 1 law is that the corporation and its shareholders are distinct entities,” and this rule
 2 applies to alleged instrumentalities of foreign sovereigns).
 3         Petitioners’ only argument in support of relevance is the conclusory
 4 statement that the demanded information “will: (i) allow Petitioners to test the
 5 veracity of the ROK’s claim that it has engaged in no ‘commercial activity’ in the
 6 United States; and (ii) aid Petitioners in their efforts to enforce the Award and the
 7 Judgment world-wide.” But the motion never explains how the demanded
 8 information will achieve either goal, i.e., how an agreement between SpaceX and
 9 SpaceFlight would reveal commercial activity of the ROK. And it would not help
10 “aid Petitioners in their efforts to enforce the Award” because the agreement
11 concerns only the completed 2018 launch and has nothing to do with the ROK’s
12 assets or activities, attachable or otherwise.
13         Because Petitioners have failed to show any connection between the
14 information demanded in the subpoenas and any facts potentially relevant to
15 enforcing the judgment, the subpoenas should be quashed on relevance grounds.
16 The scope of third-party discovery to enforce judgments is “not unlimited” and
17 “must be kept pertinent to the goal of discovering concealed assets of the judgment
18 debtor[.]” Itochu Int’l, Inc. v. Devon Robotics, LLC, 303 F.R.D. 229, 232 (E.D. Pa.
19 2014). Courts should be on guard to prevent their subpoena power from
20 “becom[ing] a means of harassment of the debtor or third persons.” Id. Petitioners
21 agree that relevancy is guided by “common sense” but nonsensically demand
22 production from a third party of documents that could not conceivably help them
23 locate or attach assets of the ROK. Dale Evans Parkway 2012 v. Nat'l Fire &
24 Marine Ins. Co., No. ED CV 15-979-JGB (SPx), 2016 U.S. Dist. LEXIS 187094,
25 at *8-9 (C.D. Cal. Oct. 27, 2016).
26         Stay Pending D.D.C. Court Ruling. If not immediately quashed, the
27 Amended Subpoenas should be stayed pending a ruling on the Stati Parties’ motion
28
                                                    15
         JOINT STIPULATION RE. PETITIONERS’ MOTION TO COMPEL SPACEX’S COMPLIANCE WITH SUBPOENAS
Case 2:20-mc-00023 Document 1-1 Filed 03/09/20 Page 17 of 59 Page ID #:20




 1 to compel largely identical documents and information from SpaceFlight.
 2 Petitioners issued a subpoena to SpaceFlight on August 23, 2019, asking for
 3 basically the same information they now seek from SpaceX. (Sun Decl. ¶ 11, Ex.
 4 G.) Their motion has been fully briefed since October. This Court should stay the
 5 subpoenas pending the D.D.C. Court’s opinion to avoid potentially inconsistent
 6 rulings and for judicial economy.
 7         First, it was the D.D.C. Court that domesticated Petitioners’ judgment, and
 8 that court has already heard myriad disputes between the ROK and Petitioners over
 9 the five-plus years the collection action has been pending. As the court most
10 familiar with this matter, it is well positioned to rule on the issues presented by the
11 two motions, including FSIA immunity, Ghalam’s purported alter ego status, and
12 relevance. Second, letting that court act first will avoid the possibility of
13 inconsistent rulings. Third, if the D.D.C. Court quashes the SpaceFlight subpoena,
14 then logically the Amended Subpoenas, asking for virtually identical information
15 but one additional step removed from alleged Kazakh entities, should also fail.
16 Fourth, if the D.D.C. grants the SpaceFlight motion, then Petitioners will receive
17 from SpaceFlight every potentially responsive document they could be entitled to
18 about the launch. Finally, the only requests unique to SpaceX relate to
19 communications with “Kazakhstan” (that never resulted in contractual or financial
20 relationships) and “all communications” relating to the launch of any Kazakh
21 satellite. Petitioners have never explained how this information is even potentially
22 relevant to enforcing their judgment, much less supported it with facts or evidence.
23 A decision on SpaceX’s response should come after the SpaceFlight ruling.
24         The Stati Parties’ arguments against a stay are meritless. Petitioners claim
25 that the motions “involve different parties and are before different courts,” so
26 neither court’s decision will be binding on the other. This does not warrant a stay.
27 The SpaceFlight subpoena targets identical financial information about the same
28
                                                    16
         JOINT STIPULATION RE. PETITIONERS’ MOTION TO COMPEL SPACEX’S COMPLIANCE WITH SUBPOENAS
Case 2:20-mc-00023 Document 1-1 Filed 03/09/20 Page 18 of 59 Page ID #:21




 1 launch. The D.D.C. Court’s decision will address many of the key factual issues
 2 with both motions, including whether Ghalam is the ROK’s alter ego, relevance,
 3 and the scope of FSIA immunity and how this relates to discovery. Petitioners
 4 have not shown that the D.D.C. Court will apply substantially different law to
 5 these identical factual questions. Just because the SpaceFlight decision would not
 6 be binding on this Court does not mean its ruling would not be helpful or avoid the
 7 potential for inadvertently conflicting ruling in the same case.
 8         Petitioners next argue against a stay because “SpaceX and SpaceFlight
 9 played separate and completely different roles in the launch,” so supposedly have
10 different information. Not so. It is true that SpaceFlight, because it did have
11 contractual relationships with Ghalam, likely has arguably responsive documents
12 beyond what SpaceX has related to the SSO Mission. But SpaceX would not have
13 any relevant documents related to the SSO Mission that SpaceFlight does not have.
14 Indeed, the primary document that Petitioners claim to seek with this request is the
15 agreement between SpaceX and SpaceFlight, which SpaceFlight obviously has.
16         In any event, even if SpaceX did have unique documents, their
17 discoverability will likely turn on the same issues as the discoverability of the
18 documents that are the subject of the SpaceFlight motion. Certainly, if the D.D.C.
19 Court decides the Stati Parties are not entitled to documents from SpaceFlight,
20 there would be no rational basis to require production from SpaceX, which is even
21 more removed from the alleged Kazakh entities.
22         Finally, Petitioners misleadingly argue that “SpaceX has acknowledged
23 communicating with Kazakh officials regarding business opportunities for future
24 ‘launch services,’” so must have a broader relationship with Kazakhstan than
25 SpaceFlight. This ignores what Petitioners already know: business development
26 communications between SpaceX and the ROK have never resulted in contractual
27 or financial relationships of any kind. (Cardaci Decl. ¶ 7.) More to the point, there
28
                                                    17
         JOINT STIPULATION RE. PETITIONERS’ MOTION TO COMPEL SPACEX’S COMPLIANCE WITH SUBPOENAS
Case 2:20-mc-00023 Document 1-1 Filed 03/09/20 Page 19 of 59 Page ID #:22




 1 is no connection between these conversations and information relevant to
 2 enforcing Petitioners’ judgment. See SpaceX’s Position Regarding Request No. 7.
 3 If Petitioners are right that all contacts with the debtor regardless of subject matter
 4 are potentially relevant, then every person or entity interacting with Kazakhstan (or
 5 its vaguely defined instrumentalities) would be subject to Petitioners’ subpoena.
 6 That is clearly not the law.
 7          Confidentiality. For the reasons stated in SpaceX’s response to Request 7,
 8 infra, if SpaceX were obligated to produce documents responsive to this request,
 9 they would very likely include confidential information, and SpaceX will not
10 produce them in the absence of an acceptable confidentiality order.7
11          Sanctions (Fed. R. Civ. P. 45(d)(1)). For the reasons stated in SpaceX’s
12 response to Request 7, infra, Petitioners should be sanctioned under Federal Rule
13 of Civil Procedure 45(d)(1) for this abuse of the Court’s subpoena power.
14
15 REQUEST No. 2
16          All documents and communications, and deposition testimony, regarding
17 any payments made by Kazakhstan to SpaceX related to the past (since January 1,
18 2016) or future launch or operation of any Kazakh Satellite (including but not
19 limited to those referenced in Exhibit 1 attached to the Amended Subpoenas),
20 including such documents and communications sufficient to identify the Financial
21 Institution and account from which and to which such payment was made.
22          SPACEX’S RESPONSE TO REQUEST No. 2:
23          SpaceX incorporates its General Responses and Objections stated above and
24 further objects to this Request on the following grounds and to the extent that: (1)
25
26   7 SpaceXexplained this to the Stati Parties back in August 2019 and even provided them with a
27 form of protective order they could use. The Stati Parties did not dispute that it would be
   appropriate to move the court to enter a protective order before any SpaceX production.
28
                                                     18
          JOINT STIPULATION RE. PETITIONERS’ MOTION TO COMPEL SPACEX’S COMPLIANCE WITH SUBPOENAS
Case 2:20-mc-00023 Document 1-1 Filed 03/09/20 Page 20 of 59 Page ID #:23




 1 it vague and ambiguous, including without limitation in its definitions of You,
 2 Kazakhstan and Kazakh Satellite and reference to Exhibit 1, which appears to be
 3 an incomplete copy of an article published in “Caspian News”; (2) it is overly
 4 broad and unduly burdensome; and (3) it seeks confidential business information
 5 that SpaceX will not produce in the absence of a protective order. Subject to and
 6 without waiving the foregoing objections, SpaceX responds as follows: following a
 7 reasonable, diligent inquiry and/or search of the files likely to contain responsive
 8 documents, SpaceX has not located any record of any payments made by the
 9 Republic of Kazakhstan related to SpaceX’s launch or operation of any space
10 satellite belonging to the Republic of Kazakhstan.
11                1.     Stati Group’s Position
12         SpaceX’s response with respect to this request is incomplete and its
13 objections are unwarranted. The definition of “Kazakhstan” in the Amended
14 Subpoenas includes not only “the Republic of Kazakhstan,” but also agents acting
15 on behalf of the ROK, including, without limitation, Ghalam.
16         Accordingly, Petitioners request an order directing SpaceX to produce all
17 documents and communications, and deposition testimony, regarding any
18 payments made by Kazakhstan to SpaceX related to the past (since January 1,
19 2016) or future launch or operation of any Kazakh Satellite (including but not
20 limited to “KazSciSat-1” and “KazSTAT,” whether through SpaceFlight or
21 through any agent acting on behalf of the ROK, such as Ghalam), including such
22 documents and communications sufficient to identify the Financial Institution and
23 account from which such payment was made.
24         The documents and information requested by Request No. 2 are relevant
25 because they will: (i) allow Petitioners to test the veracity of the ROK’s claim that
26 it has engaged in no “commercial activity” in the United States; and (ii) aid
27 Petitioners in their efforts to enforce the Award and the Judgment world-wide.
28
                                                    19
         JOINT STIPULATION RE. PETITIONERS’ MOTION TO COMPEL SPACEX’S COMPLIANCE WITH SUBPOENAS
Case 2:20-mc-00023 Document 1-1 Filed 03/09/20 Page 21 of 59 Page ID #:24




 1         SpaceX has failed to show how Petitioners’ requests are “vague and
 2 ambiguous,” and it has not explained how the terms “You,” “Kazakhstan” and
 3 “Kazakh Satellite” are so.
 4         SpaceX has also failed to show how Petitioners’ requests are “overly broad
 5 or unduly burdensome.” During the meet and confer sessions, Petitioners
 6 repeatedly expressed willingness to refine and narrow the scope of the Amended
 7 Subpoenas, as well as the search terms used by SpaceX to locate potentially-
 8 responsive ESI. Sun Decl. ¶ 20 & Exs., M, O. The same offer was made in
 9 Petitioners’ October 25 Letter. SpaceX has given Petitioners no indication of the
10 volume of documents that would be responsive to the Amended Subpoenas, or how
11 much it would cost to review or produce such documents. Nor can SpaceX, a
12 company whose equity value rose to more than U.S. $33 billion as of May 2019
13 (Id. Ex. N), credibly claim that it lacks the resources to comply with the Amended
14 Subpoenas. SpaceX has not even attempted to show that the burden of complying
15 with the Amended Subpoenas outweighs the likely benefit of such discovery to
16 Petitioners, who have not been able to satisfy a more than U.S. $500 million
17 judgment against the ROK for over six years.
18         Petitioners have previously expressed their willingness, and remain willing,
19 to enter into a reasonable confidentiality agreement or protective order prior to any
20 document production or deposition from SpaceX. Id. Exs. I, O.
21                2.     SpaceX’s Position
22         Petitioners demand all “documents and communications regarding payments
23 made by Kazakhstan to [SpaceX] related to the past (since January 1, 2016) or
24 future launch or operation of any Kazakh Satellite[.]” (Sun Decl. Ex. F at 3.) The
25 motion to compel a response should be denied.
26         There Are No Responsive Documents. SpaceX has already informed
27 Petitioners that Kazakhstan (even as overbroadly defined in the Amended
28
                                                    20
         JOINT STIPULATION RE. PETITIONERS’ MOTION TO COMPEL SPACEX’S COMPLIANCE WITH SUBPOENAS
Case 2:20-mc-00023 Document 1-1 Filed 03/09/20 Page 22 of 59 Page ID #:25




 1 Subpoenas) has never made payments to SpaceX, and that SpaceX therefore does
 2 not have documents responsive to this request. Petitioners “accept[ed] your
 3 representations that SpaceX does not have any documents or information
 4 responsive to requests 1-5,” but inexplicably moves to compel a response anyway.
 5 (Sun Decl. Ex. M; see also Cardaci Decl. ¶¶ 4-5.)
 6         Irrelevant. Leaving aside that SpaceX has no responsive documents (Sun
 7 Decl. Ex. M.), this request is misguided because it does not seek documents or
 8 information that are relevant to the Stati Parties’ efforts to satisfy their judgment
 9 against the ROK.
10         The action underlying the Amended Subpoenas is a collection action against
11 a sovereign nation entitled to broad sovereign immunity under the Foreign
12 Sovereign Immunities Act (“FSIA”). 28 U.S.C. § 1602, et seq. Specifically,
13 Petitioners may enforce their judgment only against property of the ROK “in the
14 United States [and] used for a commercial activity in the United States.” 28 U.S.C.
15 § 1610(a). The Stati Parties have not even attempted to identify property alleged to
16 be in the United States, much less property being used here for commercial activity
17 here. They have not shown the satellites were ever used for commercial activity—
18 they appear to be scientific in nature—and in any event they cannot dispute that the
19 satellites are no longer in the United States. Moreover, SpaceX had no financial
20 relationship with the ROK and no money has been exchanged or is owed between
21 them, as Petitioners’ counsel acknowledges. (Sun Decl. Ex. M.) Discovery into
22 non-attachable foreign assets is impermissible. See EM Ltd. v. Republic of
23 Argentina, 473 F. 3d 463, 486 (2007) (denying discovery into immune assets of a
24 foreign sovereign debtor).
25         Nor do Petitioners allege any direct connection between SpaceX and the
26 debtor that would support third-party discovery. Petitioners’ convoluted theory is
27 that Seattle-based SpaceFlight contracted with SpaceX to launch a payload holding
28
                                                    21
         JOINT STIPULATION RE. PETITIONERS’ MOTION TO COMPEL SPACEX’S COMPLIANCE WITH SUBPOENAS
Case 2:20-mc-00023 Document 1-1 Filed 03/09/20 Page 23 of 59 Page ID #:26




 1 satellites for more than 30 other customers; SpaceFlight contracted with a company
 2 called Ghalam LLP to include three small satellites in the 64-satellite stack;
 3 Ghalam is jointly owned by Airbus (the European aerospace manufacturer),
 4 another corporate entity whose shares are allegedly owned by the Kazakh
 5 government, and the Kazakh Ministry of Digital Development (as a 0.5% owner);
 6 and that through the ROK’s purely speculative control of the latter two entities,
 7 Ghalam may somehow be the ROK’s alter ego. In other words, Petitioners admit
 8 there is no direct connection between SpaceX and ROK. Petitioners do not cite to
 9 any authority permitting third-party discovery to enforce a judgment without
10 demonstrating any connection between the subpoena target and the debtor or its
11 assets, and there is none. The scope of third party discovery to enforce judgments
12 is “not unlimited” and “must be kept pertinent to the goal of discovering concealed
13 assets of the judgment debtor[.]” Itochu Int’l, Inc. v. Devon Robotics, LLC, 303
14 F.R.D. 229, 232 (E.D. Pa. 2014). Courts should be on guard to prevent their
15 subpoena power from “becom[ing] a means of harassment of the debtor or third
16 persons.” Id.
17         Petitioners not only concede no direct connection to SpaceX, they do not
18 even provide support for their alleged indirect connection (four degrees removed).
19 Before subpoenaing third parties, Petitioners need to provide evidence indicating
20 financial transactions somehow connected to the debtor, or at least be able to
21 articulate plausible facts that might support such a connection. But Petitioners
22 point only to Ghalam’s website that states Ghalam is part owned by Airbus as well
23 as a corporation and a Kazakh government ministry (as 0.5% owner). (Sun Decl. ¶
24 9; Ex. E.) If this information is true, what it actually shows is that Ghalam is an
25 independent corporate entity, not the alter ego of the ROK. Dole Food Co. v.
26 Patrickson, 538 U.S. 468, 474-75 (2003) (“A basic tenet of American corporate
27
28
                                                    22
         JOINT STIPULATION RE. PETITIONERS’ MOTION TO COMPEL SPACEX’S COMPLIANCE WITH SUBPOENAS
Case 2:20-mc-00023 Document 1-1 Filed 03/09/20 Page 24 of 59 Page ID #:27




 1 law is that the corporation and its shareholders are distinct entities,” and this rule
 2 applies to alleged instrumentalities of foreign sovereigns).
 3         Petitioners’ only argument in support of relevance is the conclusory
 4 statement that the demanded information “will: (i) allow Petitioners to test the
 5 veracity of the ROK’s claim that it has engaged in no ‘commercial activity’ in the
 6 United States; and (ii) aid Petitioners in their efforts to enforce the Award and the
 7 Judgment world-wide.” But Petitioners already acknowledged that SpaceX does
 8 not have responsive documents. (Sun Decl. Ex. M.) They did not have any
 9 legitimate reason to think otherwise when they served the subpoenas. Petitioners
10 need to offer more than conclusory statements about relevance before burdening
11 third parties with a subpoena response.
12         Stay Pending D.D.C. Ruling. For the reasons stated in SpaceX’s response
13 to Request 1, if the Court does not simply quash the Amended Subpoenas
14 immediately, it should stay ruling on the current motion pending a ruling from the
15 D.D.C. Court on the Stati Parties’ motion to compel largely identical documents
16 and information from SpaceFlight.
17         Confidentiality. For the reasons stated in SpaceX’s response to Request 7,
18 infra, if SpaceX were obligated to produce documents responsive to this request,
19 they would very likely include confidential information, and SpaceX will not
20 produce them in the absence of an acceptable confidentiality order.
21         Sanctions (Fed. R. Civ. P. 45(d)(1)). For the reasons stated in SpaceX’s
22 response to Request 7, infra, Petitioners should be sanctioned under Federal Rule
23 of Civil Procedure 45(d)(1) for this abuse of the Court’s subpoena power.
24
25 REQUEST No. 3
26         All documents and communications, and deposition testimony, regarding
27 any payments made by SpaceX to Kazakhstan related to the past (since January 1,
28
                                                    23
         JOINT STIPULATION RE. PETITIONERS’ MOTION TO COMPEL SPACEX’S COMPLIANCE WITH SUBPOENAS
Case 2:20-mc-00023 Document 1-1 Filed 03/09/20 Page 25 of 59 Page ID #:28




 1 2016) or future launch or operation of any Kazakh Satellite (including but not
 2 limited to those referenced in Exhibit 1 attached to the Amended Subpoenas),
 3 including such documents and communications sufficient to identify the Financial
 4 Institution and account from which and to which such payment was made.
 5         SPACEX’S RESPONSE TO REQUEST No. 3:
 6         SpaceX incorporates its General Responses and Objections stated above and
 7 further objects to this Request on the following grounds and to the extent that: (1)
 8 it vague and ambiguous, including without limitation in its definitions of You,
 9 Kazakhstan and Kazakh Satellite and reference to Exhibit 1, which appears to be
10 an incomplete copy of an article published in “Caspian News”; (2) it is overly
11 broad and unduly burdensome; and (3) it seeks confidential business information
12 that SpaceX will not produce in the absence of a protective order. Subject to and
13 without waiving the foregoing objections, SpaceX responds as follows: following a
14 reasonable, inquiry and/or diligent search of the files likely to contain responsive
15 documents, SpaceX has not located any record of any payments made by SpaceX
16 to the Republic of Kazakhstan related to SpaceX’s launch or operation of any
17 space satellite belonging to the Republic of Kazakhstan.
18                1.     Stati Group’s Position
19         SpaceX’s response with respect to this request is incomplete and its
20 objections are unwarranted. The definition of “Kazakhstan” in the Amended
21 Subpoenas includes not only “the Republic of Kazakhstan,” but also agents acting
22 on behalf of the ROK, including, without limitation, Ghalam.
23         Accordingly, Petitioners request an order directing SpaceX to produce all
24 documents and communications, and deposition testimony, regarding any
25 payments made by SpaceX to Kazakhstan related to the past (since January 1,
26 2016) or future launch or operation of any Kazakh Satellite (including but not
27 limited to “KazSciSat-1” and “KazSTAT,” whether through SpaceFlight or
28
                                                    24
         JOINT STIPULATION RE. PETITIONERS’ MOTION TO COMPEL SPACEX’S COMPLIANCE WITH SUBPOENAS
Case 2:20-mc-00023 Document 1-1 Filed 03/09/20 Page 26 of 59 Page ID #:29




 1 through any agent acting on behalf of the ROK, such as Ghalam), including such
 2 documents and communications sufficient to identify the Financial Institution and
 3 account from which and to which such payment was made.
 4          The documents and information requested by Request No. 3 are relevant
 5 because they will: (i) allow Petitioners to test the veracity of the ROK’s claim that
 6 it has engaged in no “commercial activity” in the United States; and (ii) aid
 7 Petitioners in their efforts to enforce the Award and the Judgment world-wide.
 8          SpaceX has simply failed to show how Petitioners’ requests are “vague and
 9 ambiguous,” and it has not explained how the terms “You,” “Kazakhstan” and
10 “Kazakh Satellite” are so.
11          SpaceX has also failed to show how Petitioners’ requests are “overly broad or
12 unduly burdensome.” During the meet and confer sessions, Petitioners repeatedly
13 expressed willingness to refine and narrow the scope of the Amended Subpoenas, as
14 well as the search terms used by SpaceX to locate potentially-responsive ESI. Sun
15 Decl. ¶ 20 & Exs., M, O. The same offer was made in Petitioners’ October 25 Letter.
16 SpaceX has given Petitioners no indication of the volume of documents that would
17 be responsive to the Amended Subpoenas, or how much it would cost to review or
18 produce such documents. Nor can SpaceX, a company whose equity value rose to
19 more than U.S. $33 billion as of May 2019 (Id. Ex. N), credibly claim that it lacks
20 the resources to comply with the Amended Subpoenas. SpaceX has not even
21 attempted to show that the burden of complying with the Amended Subpoenas
22 outweighs the likely benefit of such discovery to Petitioners, who have not been able
23 to satisfy a more than U.S. $500 million judgment against the ROK for over six
24 years.
25          Petitioners have previously expressed their willingness, and remain willing,
26 to enter into a reasonable confidentiality agreement or protective order prior to any
27 document production or deposition from SpaceX. Id. Exs. I, O.
28
                                                    25
         JOINT STIPULATION RE. PETITIONERS’ MOTION TO COMPEL SPACEX’S COMPLIANCE WITH SUBPOENAS
Case 2:20-mc-00023 Document 1-1 Filed 03/09/20 Page 27 of 59 Page ID #:30




 1                2.     SpaceX’s Position
 2         Petitioners demand all “documents and communications regarding any
 3 payments made by [SpaceX] to Kazakhstan related to the past (since January 1,
 4 2016) or future launch or operation of any Kazakh Satellite[.]” (Sun Decl. Ex. F at
 5 3.) The motion to compel a response should be denied.
 6         There Are No Responsive Documents. First, SpaceX has already informed
 7 Petitioners that SpaceX has never made payments to Kazakhstan (even as
 8 overbroadly defined in the Amended Subpoenas), and that SpaceX therefore does
 9 not have documents responsive to this request. Petitioners “accept[ed] your
10 representations that SpaceX does not have any documents or information
11 responsive to requests 1-5,” but inexplicably moves to compel a response anyway.
12 (Sun Decl. Ex. M; see also Cardaci Decl. ¶¶ 4-5.)
13         Irrelevant. Leaving aside that SpaceX has no responsive documents (Sun
14 Decl. Ex. M.), this request is misguided because it does not seek documents or
15 information that are relevant to the Stati Parties’ efforts to satisfy their judgment
16 against the ROK.
17         The action underlying the Amended Subpoenas is a collection action against
18 a sovereign nation entitled to broad sovereign immunity under the Foreign
19 Sovereign Immunities Act (“FSIA”). 28 U.S.C. § 1602, et seq. Specifically,
20 Petitioners may enforce their judgment only against property of the ROK “in the
21 United States [and] used for a commercial activity in the United States.” 28 U.S.C.
22 § 1610(a). The Stati Parties have not even attempted to identify property alleged to
23 be in the United States, much less property being used here for commercial activity
24 here. They have not shown the satellites were ever used for commercial activity—
25 they appear to be scientific in nature—and in any event they cannot dispute that the
26 satellites are no longer in the United States. Moreover, SpaceX had no financial
27 relationship with the ROK and no money has been exchanged or is owed between
28
                                                    26
         JOINT STIPULATION RE. PETITIONERS’ MOTION TO COMPEL SPACEX’S COMPLIANCE WITH SUBPOENAS
Case 2:20-mc-00023 Document 1-1 Filed 03/09/20 Page 28 of 59 Page ID #:31




 1 them, as Petitioners’ counsel acknowledges. (Sun Decl. Ex. M.) Discovery into
 2 non-attachable foreign assets is impermissible. See EM Ltd. v. Republic of
 3 Argentina, 473 F. 3d 463, 486 (2007) (denying discovery into immune assets of a
 4 foreign sovereign debtor).
 5         Nor do Petitioners allege any direct connection between SpaceX and the
 6 debtor that would support third-party discovery. Petitioners’ convoluted theory is
 7 that Seattle-based SpaceFlight contracted with SpaceX to launch a payload holding
 8 satellites for more than 30 other customers; SpaceFlight contracted with a company
 9 called Ghalam LLP to include three small satellites in the 64-satellite stack;
10 Ghalam is jointly owned by Airbus (the European aerospace manufacturer),
11 another corporate entity whose shares are allegedly owned by the Kazakh
12 government, and the Kazakh Ministry of Digital Development (as a 0.5% owner);
13 and that through the ROK’s purely speculative control of the latter two entities,
14 Ghalam may somehow be the ROK’s alter ego. In other words, Petitioners admit
15 there is no direct connection between SpaceX and ROK. Petitioners do not cite to
16 any authority permitting third-party discovery to enforce a judgment without
17 demonstrating any connection between the subpoena target and the debtor or its
18 assets, and there is none. The scope of third party discovery to enforce judgments
19 is “not unlimited” and “must be kept pertinent to the goal of discovering concealed
20 assets of the judgment debtor[.]” Itochu Int’l, Inc. v. Devon Robotics, LLC, 303
21 F.R.D. 229, 232 (E.D. Pa. 2014). Courts should be on guard to prevent their
22 subpoena power from “becom[ing] a means of harassment of the debtor or third
23 persons.” Id.
24         Petitioners not only concede no direct connection to SpaceX, they do not
25 even provide support for their alleged indirect connection (four degrees removed).
26 Before subpoenaing third parties, Petitioners need to provide evidence indicating
27 financial transactions somehow connected to the debtor, or at least be able to
28
                                                    27
         JOINT STIPULATION RE. PETITIONERS’ MOTION TO COMPEL SPACEX’S COMPLIANCE WITH SUBPOENAS
Case 2:20-mc-00023 Document 1-1 Filed 03/09/20 Page 29 of 59 Page ID #:32




 1 articulate plausible facts that might support such a connection. But Petitioners
 2 point only to Ghalam’s website that states Ghalam is part owned by Airbus as well
 3 as a corporation and a Kazakh government ministry (as 0.5% owner). (Sun Decl. ¶
 4 9; Ex. E.) If this information is true, what it actually shows is that Ghalam is an
 5 independent corporate entity, not the alter ego of the ROK. Dole Food Co. v.
 6 Patrickson, 538 U.S. 468, 474-75 (2003) (“A basic tenet of American corporate
 7 law is that the corporation and its shareholders are distinct entities,” and this rule
 8 applies to alleged instrumentalities of foreign sovereigns).
 9         Petitioners’ only argument in support of relevance is the conclusory
10 statement that the demanded information “will: (i) allow Petitioners to test the
11 veracity of the ROK’s claim that it has engaged in no ‘commercial activity’ in the
12 United States; and (ii) aid Petitioners in their efforts to enforce the Award and the
13 Judgment world-wide.” But Petitioners already acknowledged that SpaceX does
14 not have responsive documents. (Sun Decl. Ex. M.) They did not have any
15 legitimate reason to think otherwise when they served the subpoenas. Petitioners
16 need to offer more than conclusory statements about relevance before burdening
17 third parties with a subpoena response.
18         Petitioners’ only argument in support of relevance is the conclusory
19 statement that the demanded information “will: (i) allow Petitioners to test the
20 veracity of the ROK’s claim that it has engaged in no ‘commercial activity’ in the
21 United States; and (ii) aid Petitioners in their efforts to enforce the Award and the
22 Judgment world-wide.” But Petitioners already acknowledged that SpaceX does
23 not have responsive documents. (Sun Decl. Ex. M.) They did not have any
24 legitimate reason to think otherwise when they served the subpoenas. Petitioners
25 need to offer more than conclusory statements about relevance before burdening
26 third parties with a subpoena response.
27
28
                                                    28
         JOINT STIPULATION RE. PETITIONERS’ MOTION TO COMPEL SPACEX’S COMPLIANCE WITH SUBPOENAS
Case 2:20-mc-00023 Document 1-1 Filed 03/09/20 Page 30 of 59 Page ID #:33




 1         Stay Pending D.D.C. Ruling. For the reasons stated in SpaceX’s response
 2 to Request 1, if the Court does not simply quash the Amended Subpoenas
 3 immediately, it should stay ruling on the current motion pending a ruling from the
 4 D.D.C. Court on the Stati Parties’ motion to compel largely identical documents
 5 and information from SpaceFlight.
 6         Confidentiality. For the reasons stated in SpaceX’s response to Request 7,
 7 infra, if SpaceX were obligated to produce documents responsive to this request,
 8 they would very likely include confidential information, and SpaceX will not
 9 produce them in the absence of an acceptable confidentiality order.
10         Sanctions (Fed. R. Civ. P. 45(d)(1)). For the reasons stated in SpaceX’s
11 response to Request 7, infra, Petitioners should be sanctioned under Federal Rule
12 of Civil Procedure 45(d)(1) for this abuse of the Court’s subpoena power.
13
14 REQUEST No. 4
15         All documents and communications, and deposition testimony, regarding
16 any funds or other Asset placed in escrow or trust in connection with the past
17 (since January 1, 2016) or future launch or operation of any Kazakh Satellite
18 (including but not limited to those referenced in the Exhibit 1 attached to the
19 Amended Subpoenas), including such documents and communications sufficient to
20 identify the Financial Institution where such funds or Asset are held.
21         SPACEX’S RESPONSE TO REQUEST No. 4:
22         SpaceX incorporates its General Responses and Objections stated above and
23 further objects to this Request on the following grounds and to the extent that: (1)
24 it vague and ambiguous, including without limitation in its definitions of Asset and
25 Kazakh Satellite and reference to Exhibit 1, which appears to be an incomplete
26 copy of an article published in “Caspian News”; (2) it is overly broad and unduly
27 burdensome; and (3) it seeks confidential business information that SpaceX will
28
                                                    29
         JOINT STIPULATION RE. PETITIONERS’ MOTION TO COMPEL SPACEX’S COMPLIANCE WITH SUBPOENAS
Case 2:20-mc-00023 Document 1-1 Filed 03/09/20 Page 31 of 59 Page ID #:34




 1 not produce in the absence of a protective order. Subject to and without waiving
 2 the foregoing objections, SpaceX responds as follows: following a reasonable,
 3 inquiry and/or diligent search of the files likely to contain responsive documents,
 4 SpaceX has not located any record of any funds or other valuable assets placed in
 5 escrow by SpaceX or the Republic of Kazakhstan related to SpaceX’s launch or
 6 operation of any space satellite belonging to the Republic of Kazakhstan.
 7                1.     Stati Group’s Position
 8         SpaceX’s response with respect to this request is incomplete and its
 9 objections are unwarranted. This request seeks documents and information
10 concerning any funds or Asset placed in escrow or trust in connection with the past
11 or future launch or operation of any Kazakh Satellite, without regard to the identity
12 of the person or entity that placed such funds/assets in escrow or trust.
13         Accordingly, Petitioners request an order directing SpaceX to produce all
14 documents and communications, and deposition testimony, regarding any funds or
15 other Asset placed in escrow or trust in connection with the past (since January 1,
16 2016) or future launch or operation of any Kazakh Satellite (including but not
17 limited to “KazSciSat-1” and “KazSTAT,” by any person or entity, including,
18 without limitation, SpaceFlight or Ghalam), including such documents and
19 communications sufficient to identify the Financial Institution where such funds or
20 Asset are held.
21         The documents and information requested by Request No. 4 are relevant
22 because they will: (i) allow Petitioners to test the veracity of the ROK’s claim that
23 it has engaged in no “commercial activity” in the United States; and (ii) aid
24 Petitioners in their efforts to enforce the Award and the Judgment world-wide.
25         SpaceX has simply failed to show how Petitioners’ requests are “vague and
26 ambiguous,” and it has not explained how the terms “Asset,” and “Kazakh
27 Satellite” are so.
28
                                                    30
         JOINT STIPULATION RE. PETITIONERS’ MOTION TO COMPEL SPACEX’S COMPLIANCE WITH SUBPOENAS
Case 2:20-mc-00023 Document 1-1 Filed 03/09/20 Page 32 of 59 Page ID #:35




 1         SpaceX has also failed to show how Petitioners’ requests are “overly broad
 2 or unduly burdensome.” During the meet and confer sessions, Petitioners
 3 repeatedly expressed willingness to refine and narrow the scope of the Amended
 4 Subpoenas, as well as the search terms used by SpaceX to locate potentially-
 5 responsive ESI. Sun Decl. ¶ 20 & Exs., M, O. The same offer was made in
 6 Petitioners’ October 25 Letter. SpaceX has given Petitioners no indication of the
 7 volume of documents that would be responsive to the Amended Subpoenas, or how
 8 much it would cost to review or produce such documents. Nor can SpaceX, a
 9 company whose equity value rose to more than U.S. $33 billion as of May 2019
10 (Id. Ex. N), credibly claim that it lacks the resources to comply with the Amended
11 Subpoenas. SpaceX has not even attempted to show that the burden of complying
12 with the Amended Subpoenas outweighs the likely benefit of such discovery to
13 Petitioners, who have not been able to satisfy a more than U.S. $500 million
14 judgment against the ROK for over six years.
15         Petitioners have previously expressed their willingness, and remain willing,
16 to enter into a reasonable confidentiality agreement or protective order prior to any
17 document production or deposition from SpaceX. Id. Exs. I, O.
18                2.     SpaceX’s Position
19         Petitioners demand all “documents and communications regarding any funds
20 or other Asset placed in escrow or trust in connection with the past (since January
21 1, 2016) or future launch or operation of any Kazakh Satellite[.]” (Sun Decl. Ex. F
22 at 3.) The motion to compel a response should be denied.
23         There Are No Responsive Documents. First, SpaceX has already informed
24 Petitioners that it has never had information about any assets of Kazakhstan (even
25 as overbroadly defined in the Amended Subpoenas) placed in trust in connection
26 with the launch or operation of any Kazakh Satellite, and that SpaceX therefore
27 does not have documents responsive to this request. Petitioners “accept[ed] your
28
                                                    31
         JOINT STIPULATION RE. PETITIONERS’ MOTION TO COMPEL SPACEX’S COMPLIANCE WITH SUBPOENAS
Case 2:20-mc-00023 Document 1-1 Filed 03/09/20 Page 33 of 59 Page ID #:36




 1 representations that SpaceX does not have any documents or information
 2 responsive to requests 1-5,” but inexplicably moves to compel a response anyway.
 3 (Sun Decl. Ex. M; see also Cardaci Decl. ¶¶ 4-5.)
 4         Irrelevant. Leaving aside that SpaceX has no responsive documents (Sun
 5 Decl. Ex. M.), this request is misguided because it does not seek documents or
 6 information that are relevant to the Stati Parties’ efforts to satisfy their judgment
 7 against the ROK.
 8         The action underlying the Amended Subpoenas is a collection action against
 9 a sovereign nation entitled to broad sovereign immunity under the Foreign
10 Sovereign Immunities Act (“FSIA”). 28 U.S.C. § 1602, et seq. Specifically,
11 Petitioners may enforce their judgment only against property of the ROK “in the
12 United States [and] used for a commercial activity in the United States.” 28 U.S.C.
13 § 1610(a). The Stati Parties have not even attempted to identify property alleged to
14 be in the United States, much less property being used here for commercial activity
15 here. They have not shown the satellites were ever used for commercial activity—
16 they appear to be scientific in nature—and in any event they cannot dispute that the
17 satellites are no longer in the United States. Moreover, SpaceX had no financial
18 relationship with the ROK and no money has been exchanged or is owed between
19 them, as Petitioners’ counsel acknowledges. (Sun Decl. Ex. M.) Discovery into
20 non-attachable foreign assets is impermissible. See EM Ltd. v. Republic of
21 Argentina, 473 F. 3d 463, 486 (2007) (denying discovery into immune assets of a
22 foreign sovereign debtor).
23         Nor do Petitioners allege any direct connection between SpaceX and the
24 debtor that would support third-party discovery. Petitioners’ convoluted theory is
25 that Seattle-based SpaceFlight contracted with SpaceX to launch a payload holding
26 satellites for more than 30 other customers; SpaceFlight contracted with a company
27 called Ghalam LLP to include three small satellites in the 64-satellite stack;
28
                                                    32
         JOINT STIPULATION RE. PETITIONERS’ MOTION TO COMPEL SPACEX’S COMPLIANCE WITH SUBPOENAS
Case 2:20-mc-00023 Document 1-1 Filed 03/09/20 Page 34 of 59 Page ID #:37




 1 Ghalam is jointly owned by Airbus (the European aerospace manufacturer),
 2 another corporate entity whose shares are allegedly owned by the Kazakh
 3 government, and the Kazakh Ministry of Digital Development (as a 0.5% owner);
 4 and that through the ROK’s purely speculative control of the latter two entities,
 5 Ghalam may somehow be the ROK’s alter ego. In other words, Petitioners admit
 6 there is no direct connection between SpaceX and ROK. Petitioners do not cite to
 7 any authority permitting third-party discovery to enforce a judgment without
 8 demonstrating any connection between the subpoena target and the debtor or its
 9 assets, and there is none. The scope of third party discovery to enforce judgments
10 is “not unlimited” and “must be kept pertinent to the goal of discovering concealed
11 assets of the judgment debtor[.]” Itochu Int’l, Inc. v. Devon Robotics, LLC, 303
12 F.R.D. 229, 232 (E.D. Pa. 2014). Courts should be on guard to prevent their
13 subpoena power from “becom[ing] a means of harassment of the debtor or third
14 persons.” Id.
15         Petitioners not only concede no direct connection to SpaceX, they do not
16 even provide support for their alleged indirect connection (four degrees removed).
17 Before subpoenaing third parties, Petitioners need to provide evidence indicating
18 financial transactions somehow connected to the debtor, or at least be able to
19 articulate plausible facts that might support such a connection. But Petitioners
20 point only to Ghalam’s website that states Ghalam is part owned by Airbus as well
21 as a corporation and a Kazakh government ministry (as 0.5% owner). (Sun Decl. ¶
22 9; Ex. E.) If this information is true, what it actually shows is that Ghalam is an
23 independent corporate entity, not the alter ego of the ROK. Dole Food Co. v.
24 Patrickson, 538 U.S. 468, 474-75 (2003) (“A basic tenet of American corporate
25 law is that the corporation and its shareholders are distinct entities,” and this rule
26 applies to alleged instrumentalities of foreign sovereigns).
27
28
                                                    33
         JOINT STIPULATION RE. PETITIONERS’ MOTION TO COMPEL SPACEX’S COMPLIANCE WITH SUBPOENAS
Case 2:20-mc-00023 Document 1-1 Filed 03/09/20 Page 35 of 59 Page ID #:38




 1         Petitioners’ only argument in support of relevance is the conclusory
 2 statement that the demanded information “will: (i) allow Petitioners to test the
 3 veracity of the ROK’s claim that it has engaged in no ‘commercial activity’ in the
 4 United States; and (ii) aid Petitioners in their efforts to enforce the Award and the
 5 Judgment world-wide.” But Petitioners already acknowledged that SpaceX does
 6 not have responsive documents. (Sun Decl. Ex. M.) They did not have any
 7 legitimate reason to think otherwise when they served the subpoenas. Petitioners
 8 need to offer more than conclusory statements about relevance before burdening
 9 third parties with a subpoena response.
10         Petitioners’ only argument in support of relevance is the conclusory
11 statement that the demanded information “will: (i) allow Petitioners to test the
12 veracity of the ROK’s claim that it has engaged in no ‘commercial activity’ in the
13 United States; and (ii) aid Petitioners in their efforts to enforce the Award and the
14 Judgment world-wide.” But Petitioners already acknowledged that SpaceX does
15 not have responsive documents. (Sun Decl. Ex. M.) They did not have any
16 legitimate reason to think otherwise when they served the subpoenas. Petitioners
17 need to offer more than conclusory statements about relevance before burdening
18 third parties with a subpoena response.
19         Stay Pending D.D.C. Ruling. For the reasons stated in SpaceX’s response
20 to Request 1, if the Court does not simply quash the Amended Subpoenas
21 immediately, it should stay ruling on the current motion pending a ruling from the
22 D.D.C. Court on the Stati Parties’ motion to compel largely identical documents
23 and information from SpaceFlight.
24         Confidentiality. For the reasons stated in SpaceX’s response to Request 7,
25 infra, if SpaceX were obligated to produce documents responsive to this request,
26 they would very likely include confidential information, and SpaceX will not
27 produce them in the absence of an acceptable confidentiality order.
28
                                                    34
         JOINT STIPULATION RE. PETITIONERS’ MOTION TO COMPEL SPACEX’S COMPLIANCE WITH SUBPOENAS
Case 2:20-mc-00023 Document 1-1 Filed 03/09/20 Page 36 of 59 Page ID #:39




 1         Sanctions (Fed. R. Civ. P. 45(d)(1)). For the reasons stated in SpaceX’s
 2 response to Request 7, infra, Petitioners should be sanctioned under Federal Rule
 3 of Civil Procedure 45(d)(1) for this abuse of the Court’s subpoena power.
 4
 5 REQUEST No. 5
 6         All documents and communications, and deposition testimony, regarding
 7 any Debt owed by SpaceX to Kazakhstan, either currently or in the future by virtue
 8 of a recurring obligation, relating to the past (since January 1, 2016) or future
 9 launch or operation of any Kazakh Satellite, including but not limited to those
10 referenced in Exhibit 1 attached to the Amended Subpoenas.
11         SPACEX’S RESPONSE TO REQUEST No. 5:
12         SpaceX incorporates its General Responses and Objections stated above and
13 further objects to this Request on the following grounds and to the extent that: (1)
14 it vague and ambiguous, including without limitation in its definitions of You,
15 Debt, Kazakhstan, and Kazakh Satellite and reference to Exhibit 1, which appears
16 to be an incomplete copy of an article published in “Caspian News”; (2) it is overly
17 broad and unduly burdensome; and (3) it seeks confidential business information
18 that SpaceX will not produce in the absence of a protective order. Subject to and
19 without waiving the foregoing objections, SpaceX responds as follows: following a
20 reasonable, inquiry and/or diligent search of the files likely to contain responsive
21 documents, SpaceX has not located any record the Republic of Kazakhstan owing
22 any financial obligation to SpaceX related to SpaceX’s launch or operation of any
23 space satellite belonging to the Republic of Kazakhstan.
24                1.     Stati Group’s Position
25         SpaceX’s response with respect to this request is incomplete and its
26 objections are unwarranted. The definition of “Kazakhstan” in the Amended
27
28
                                                    35
         JOINT STIPULATION RE. PETITIONERS’ MOTION TO COMPEL SPACEX’S COMPLIANCE WITH SUBPOENAS
Case 2:20-mc-00023 Document 1-1 Filed 03/09/20 Page 37 of 59 Page ID #:40




 1 Subpoenas includes not only “the Republic of Kazakhstan,” but also agents acting
 2 on behalf of ROK, including, without limitation, Ghalam.
 3         Accordingly, Petitioners request an order directing SpaceX to produce all
 4 documents and communications, and deposition testimony, regarding any Debt
 5 owed by SpaceX to Kazakhstan, either currently or in the future by virtue of a
 6 recurring obligation, relating to the past (since January 1, 2016) or future launch or
 7 operation of any Kazakh Satellite (including but not limited to “KazSciSat-1” and
 8 “KazSTAT,” whether owed to any agent acting on behalf of the ROK, such as
 9 Ghalam.)
10         The documents and information requested by Request No. 5 are relevant
11 because they will: (i) allow Petitioners to test the veracity of the ROK’s claim that
12 it has engaged in no “commercial activity” in the United States; and (ii) aid
13 Petitioners in their efforts to enforce the Award and the Judgment world-wide.
14         SpaceX has failed to show how Petitioners’ requests are “vague and
15 ambiguous,” and it has not explained how the terms “You,” “Debt,” “Kazakhstan,”
16 and “Kazakh Satellite” are so.
17         SpaceX has also failed to show how Petitioners’ requests are “overly broad or
18 unduly burdensome.” During the meet and confer sessions, Petitioners repeatedly
19 expressed willingness to refine and narrow the Amended Subpoenas, as well as the
20 search terms used by SpaceX to locate potentially-responsive ESI. Sun Decl. ¶ 20
21 & Exs., M, O. The same offer was made in Petitioners’ October 25 Letter. SpaceX
22 has given Petitioners no indication of the volume of documents that would be
23 responsive to the Amended Subpoenas, or how much it would cost to review or
24 produce such documents. Nor can SpaceX, a company whose equity value rose to
25 more than U.S. $33 billion as of May 2019 (Id. Ex. N), credibly claim that it lacks
26 the resources to comply with the Amended Subpoenas. SpaceX has not even
27 attempted to show that the burden of complying with the Amended Subpoenas
28
                                                    36
         JOINT STIPULATION RE. PETITIONERS’ MOTION TO COMPEL SPACEX’S COMPLIANCE WITH SUBPOENAS
Case 2:20-mc-00023 Document 1-1 Filed 03/09/20 Page 38 of 59 Page ID #:41




 1 outweighs the likely benefit of such discovery to Petitioners, who have not been able
 2 to satisfy a more than U.S. $500 million judgment against the ROK for over six
 3 years.
 4          Petitioners have previously expressed their willingness, and remain willing,
 5 to enter into a reasonable confidentiality agreement or protective order prior to any
 6 document production or deposition from SpaceX. Id. Exs. I, O.
 7                2.     SpaceX’s Position
 8          Petitioners demand all “documents and communications regarding any Debt
 9 owed by [SpaceX] to Kazakhstan, either currently or in the future by virtue of a
10 recurring obligation, relating to the past (since January 1, 2016) or future launch or
11 operation of any Kazakh Satellite[.]” (Sun Decl. Ex. F at 3.) The motion to
12 compel a response should be denied.
13          There Are No Responsive Documents. First, SpaceX has already informed
14 Petitioners that SpaceX does not now and has not in the past owed any debt to
15 Kazakhstan (even as overbroadly defined in the Amended Subpoenas), and that
16 SpaceX therefore does not have documents responsive to this request. Petitioners
17 “accept[ed] your representations that SpaceX does not have any documents or
18 information responsive to requests 1-5,” but inexplicably moves to compel a
19 response anyway. (Sun Decl. Ex. M; see also Cardaci Decl. ¶¶ 4-5.)
20          Irrelevant. Leaving aside that SpaceX has no responsive documents (Sun
21 Decl. Ex. M.), this request is misguided because it does not seek documents or
22 information that are relevant to the Stati Parties’ efforts to satisfy their judgment
23 against the ROK.
24          The action underlying the Amended Subpoenas is a collection action against
25 a sovereign nation entitled to broad sovereign immunity under the Foreign
26 Sovereign Immunities Act (“FSIA”). 28 U.S.C. § 1602, et seq. Specifically,
27 Petitioners may enforce their judgment only against property of the ROK “in the
28
                                                    37
         JOINT STIPULATION RE. PETITIONERS’ MOTION TO COMPEL SPACEX’S COMPLIANCE WITH SUBPOENAS
Case 2:20-mc-00023 Document 1-1 Filed 03/09/20 Page 39 of 59 Page ID #:42




 1 United States [and] used for a commercial activity in the United States.” 28 U.S.C.
 2 § 1610(a). The Stati Parties have not even attempted to identify property alleged to
 3 be in the United States, much less property being used here for commercial activity
 4 here. They have not shown the satellites were ever used for commercial activity—
 5 they appear to be scientific in nature—and in any event they cannot dispute that the
 6 satellites are no longer in the United States. Moreover, SpaceX had no financial
 7 relationship with the ROK and no money has been exchanged or is owed between
 8 them, as Petitioners’ counsel acknowledges. (Sun Decl. Ex. M.) Discovery into
 9 non-attachable foreign assets is impermissible. See EM Ltd. v. Republic of
10 Argentina, 473 F. 3d 463, 486 (2007) (denying discovery into immune assets of a
11 foreign sovereign debtor).
12         Nor do Petitioners allege any direct connection between SpaceX and the
13 debtor that would support third-party discovery. Petitioners’ convoluted theory is
14 that Seattle-based SpaceFlight contracted with SpaceX to launch a payload holding
15 satellites for more than 30 other customers; SpaceFlight contracted with a company
16 called Ghalam LLP to include three small satellites in the 64-satellite stack;
17 Ghalam is jointly owned by Airbus (the European aerospace manufacturer),
18 another corporate entity whose shares are allegedly owned by the Kazakh
19 government, and the Kazakh Ministry of Digital Development (as a 0.5% owner);
20 and that through the ROK’s purely speculative control of the latter two entities,
21 Ghalam may somehow be the ROK’s alter ego. In other words, Petitioners admit
22 there is no direct connection between SpaceX and ROK. Petitioners do not cite to
23 any authority permitting third-party discovery to enforce a judgment without
24 demonstrating any connection between the subpoena target and the debtor or its
25 assets, and there is none. The scope of third party discovery to enforce judgments
26 is “not unlimited” and “must be kept pertinent to the goal of discovering concealed
27 assets of the judgment debtor[.]” Itochu Int’l, Inc. v. Devon Robotics, LLC, 303
28
                                                    38
         JOINT STIPULATION RE. PETITIONERS’ MOTION TO COMPEL SPACEX’S COMPLIANCE WITH SUBPOENAS
Case 2:20-mc-00023 Document 1-1 Filed 03/09/20 Page 40 of 59 Page ID #:43




 1 F.R.D. 229, 232 (E.D. Pa. 2014). Courts should be on guard to prevent their
 2 subpoena power from “becom[ing] a means of harassment of the debtor or third
 3 persons.” Id.
 4         Petitioners not only concede no direct connection to SpaceX, they do not
 5 even provide support for their alleged indirect connection (four degrees removed).
 6 Before subpoenaing third parties, Petitioners need to provide evidence indicating
 7 financial transactions somehow connected to the debtor, or at least be able to
 8 articulate plausible facts that might support such a connection. But Petitioners
 9 point only to Ghalam’s website that states Ghalam is part owned by Airbus as well
10 as a corporation and a Kazakh government ministry (as 0.5% owner). (Sun Decl. ¶
11 9; Ex. E.) If this information is true, what it actually shows is that Ghalam is an
12 independent corporate entity, not the alter ego of the ROK. Dole Food Co. v.
13 Patrickson, 538 U.S. 468, 474-75 (2003) (“A basic tenet of American corporate
14 law is that the corporation and its shareholders are distinct entities,” and this rule
15 applies to alleged instrumentalities of foreign sovereigns).
16         Petitioners’ only argument in support of relevance is the conclusory
17 statement that the demanded information “will: (i) allow Petitioners to test the
18 veracity of the ROK’s claim that it has engaged in no ‘commercial activity’ in the
19 United States; and (ii) aid Petitioners in their efforts to enforce the Award and the
20 Judgment world-wide.” But Petitioners already acknowledged that SpaceX
21 doesn’t have responsive documents. (Sun Decl. Ex. M.) They did not have any
22 legitimate reason to think otherwise when they served the subpoenas. Petitioners
23 need to offer more than conclusory statements about relevance before burdening
24 third parties with a subpoena response.
25         Petitioners’ only argument in support of relevance is the conclusory
26 statement that the demanded information “will: (i) allow Petitioners to test the
27 veracity of the ROK’s claim that it has engaged in no ‘commercial activity’ in the
28
                                                    39
         JOINT STIPULATION RE. PETITIONERS’ MOTION TO COMPEL SPACEX’S COMPLIANCE WITH SUBPOENAS
Case 2:20-mc-00023 Document 1-1 Filed 03/09/20 Page 41 of 59 Page ID #:44




 1 United States; and (ii) aid Petitioners in their efforts to enforce the Award and the
 2 Judgment world-wide.” But Petitioners already acknowledged that SpaceX does
 3 not have responsive documents. (Sun Decl. Ex. M.) They did not have any
 4 legitimate reason to think otherwise when they served the subpoenas. Petitioners
 5 need to offer more than conclusory statements about relevance before burdening
 6 third parties with a subpoena response.
 7         Stay Pending D.D.C. Ruling. For the reasons stated in section II.A., if the
 8 Court does not simply quash the Amended Subpoenas immediately, it should stay
 9 ruling on the current motion pending a ruling from the D.D.C. Court on the Stati
10 Parties’ motion to compel largely identical documents and information from
11 SpaceFlight.
12         Confidentiality. For the reasons stated in SpaceX’s response to Request 7,
13 infra, if SpaceX were obligated to produce documents responsive to this request,
14 they would very likely include confidential information, and SpaceX will not
15 produce them in the absence of an acceptable confidentiality order.
16         Sanctions (Fed. R. Civ. P. 45(d)(1)). For the reasons stated in SpaceX’s
17 response to Request 7, infra, Petitioners should be sanctioned under Federal Rule
18 of Civil Procedure 45(d)(1) for this abuse of the Court’s subpoena power.
19
20 REQUEST No. 6
21         All communications between SpaceX and Kazakhstan, and deposition
22 testimony concerning the same.
23         SPACEX’S RESPONSE TO REQUEST No. 6:
24         SpaceX incorporates its General Responses and Objections stated above and
25 further objects to this Request on the following grounds and to the extent that: (1)
26 it vague and ambiguous, including without limitation in its definitions of You and
27 Kazakhstan; (2) it is overly broad and unduly burdensome; (3) it seeks confidential
28
                                                    40
         JOINT STIPULATION RE. PETITIONERS’ MOTION TO COMPEL SPACEX’S COMPLIANCE WITH SUBPOENAS
Case 2:20-mc-00023 Document 1-1 Filed 03/09/20 Page 42 of 59 Page ID #:45




 1 business information that SpaceX will not produce in the absence of a protective
 2 order; and (4) it seeks it seeks documents that are irrelevant and not reasonably
 3 calculated to lead to the discovery of admissible evidence. SpaceX is willing to
 4 meet and confer regarding this request.
 5                1.     Stati Group’s Position
 6         SpaceX’s objections to this request are unwarranted. Accordingly,
 7 Petitioners request an order directing SpaceX to produce all communications
 8 between SpaceX and the ROK (or its agents), and deposition testimony concerning
 9 the same.
10         The documents and information requested by Request No. 6 are relevant
11 because they will: (i) allow Petitioners to test the veracity of the ROK’s claim that
12 it has engaged in no “commercial activity” in the United States; and (ii) aid
13 Petitioners in their efforts to enforce the Award and the Judgment world-wide.
14         SpaceX has simply failed to show how Petitioners’ requests are “vague and
15 ambiguous,” and it has not explained how the terms “You” and “Kazakhstan” are
16 so.
17         SpaceX has also failed to show how Petitioners’ requests are “overly broad or
18 unduly burdensome,” especially in light of numerous discussions where counsel for
19 SpaceX suggested that SpaceX has had only limited communications with ROK
20 (Sun Decl. ¶¶ 8, 17-18). It is unclear whether SpaceX’s suggestion in that regard
21 was based upon a reasonable search of its electronic and hard copy records. To the
22 extent that a reasonable search has not yet been conducted, and an ESI search returns
23 an outsized number of results, Petitioners remain willing to work with SpaceX to
24 refine those search terms in order to reduce the number of potentially responsive
25 documents.
26         Indeed, during the meet and confer sessions, Petitioners similarly repeatedly
27 expressed a willingness to refine and narrow the Amended Subpoenas, as well as
28
                                                    41
         JOINT STIPULATION RE. PETITIONERS’ MOTION TO COMPEL SPACEX’S COMPLIANCE WITH SUBPOENAS
Case 2:20-mc-00023 Document 1-1 Filed 03/09/20 Page 43 of 59 Page ID #:46




 1 the search terms used by SpaceX to locate potentially-responsive ESI. Sun Decl. ¶
 2 20 & Exs., M, O. The same offer was made in Petitioners’ October 25 Letter.
 3 SpaceX has given Petitioners no indication of the volume of documents that would
 4 be responsive to the Amended Subpoenas, or how much it would cost to review or
 5 produce such documents. Nor can SpaceX, a company whose equity value rose to
 6 more than U.S. $33 billion as of May 2019 (Id. Ex. N), credibly claim that it lacks
 7 the resources to comply with the Amended Subpoenas. SpaceX has not even
 8 attempted to show that the burden of complying with the Amended Subpoenas
 9 outweighs the likely benefit of such discovery to Petitioners, who have not been
10 able to satisfy a more than U.S. $500 million judgment against the ROK for over
11 six years.
12          Petitioners have previously expressed their willingness, and remain willing,
13 to enter into a reasonable confidentiality agreement or protective order prior to any
14 document production or deposition from SpaceX. Id. Exs. I, O.
15                 2.     SpaceX’s Position
16          Relevance. Request 6 asks for “[a]ll communications between SpaceX and
17 Kazakhstan” and related deposition testimony. There is no subject matter
18 limitation. SpaceX has already informed Petitioners that the only potentially
19 responsive documents in their possession are communications where SpaceX
20 discussed the possibility of providing launch services to potential customers in
21 Kazakhstan. (Cardaci Decl. ¶¶ 7-8.) These speculative business development
22 discussions have never resulted in a contractual or financial arrangement of any
23 kind.8 (Id.) The motion never explains how these contacts could conceivably be
24 relevant to Petitioners’ collection efforts. If Petitioners are right that all contacts
25
26   8
     This is not surprising. SpaceX launches from Florida and California while Russia maintains its
   primary launch facility in Kazakhstan. If the three tiny cubesats (each weighing a few pounds)
27 on the SSO Mission really were ROK satellites, it would be the first time to SpaceX’s knowledge
   that Russia has not provided launch services for Kazakhstan.
28
                                                     42
          JOINT STIPULATION RE. PETITIONERS’ MOTION TO COMPEL SPACEX’S COMPLIANCE WITH SUBPOENAS
Case 2:20-mc-00023 Document 1-1 Filed 03/09/20 Page 44 of 59 Page ID #:47




 1 with the debtor regardless of subject matter are potentially relevant, then every
 2 person or entity interacting with Kazakhstan (or its vaguely defined
 3 instrumentalities) would be subject to Petitioners’ subpoena. That is clearly not the
 4 law.
 5          The request is further irrelevant because the action underlying the Amended
 6 Subpoenas is a collection action against a sovereign nation entitled to broad
 7 sovereign immunity under the FSIA. 28 U.S.C. § 1602, et seq. Specifically,
 8 Petitioners may enforce their judgment only against property of the ROK “in the
 9 United States [and] used for a commercial activity in the United States.” 28 U.S.C.
10 § 1610(a). The Stati Parties have not even attempted to identify property alleged to
11 be in the United States, much less property being used here for commercial activity
12 here. They have not shown the satellites were ever used for commercial activity—
13 they appear to be scientific in nature—and in any event they cannot dispute that the
14 satellites are no longer in the United States. Moreover, SpaceX had no financial
15 relationship with the ROK and no money has been exchanged or is owed between
16 them, as Petitioners’ counsel acknowledges. (Sun Decl. Ex. M.) Discovery into
17 non-attachable foreign assets is impermissible. See EM Ltd. v. Republic of
18 Argentina, 473 F. 3d 463, 486 (2007) (denying discovery into immune assets of a
19 foreign sovereign debtor).
20          The scope of third-party discovery to enforce judgments is “not unlimited”
21 and “must be kept pertinent to the goal of discovering concealed assets of the
22 judgment debtor[.]” Itochu Int’l, Inc. v. Devon Robotics, LLC, 303 F.R.D. 229,
23 232 (E.D. Pa. 2014). Courts should be on guard to prevent their subpoena power
24 from “becom[ing] a means of harassment of the debtor or third persons.” Id.
25 Petitioners concede that relevance is guided by “common sense,” but nonsensically
26 demand production of documents that could not conceivably help them locate or
27 attach assets of the ROK. Dale Evans Parkway 2012 v. Nat'l Fire & Marine Ins.
28
                                                     43
          JOINT STIPULATION RE. PETITIONERS’ MOTION TO COMPEL SPACEX’S COMPLIANCE WITH SUBPOENAS
Case 2:20-mc-00023 Document 1-1 Filed 03/09/20 Page 45 of 59 Page ID #:48




 1 Co., No. ED CV 15-979-JGB (SPx), 2016 U.S. Dist. LEXIS 187094, at *8-9 (C.D.
 2 Cal. Oct. 27, 2016). Petitioners served this request to harass SpaceX; it should be
 3 quashed.
 4         Petitioners’ only relevance argument is to repeat in the same conclusory
 5 terms that the information will “(i) allow Petitioners to test the veracity of the
 6 ROK’s claim that it has engaged in no “commercial activity” in the United States;
 7 and (ii) aid Petitioners in their efforts to enforce the Award and the Judgment
 8 world-wide.” But Petitioners fail to explain why this is true—i.e., why SpaceX’s
 9 business development discussions that did not result in financial or contractual
10 arrangements would help Petitioners enforce their judgment. Certainly discussions
11 that did not lead to an agreement or financial arrangement cannot assist Petitioners’
12 efforts. Petitioners have never articulated a basis for their conclusory statement
13 that this information has any conceivable relevance to enforcement.
14         Overbroad. Petitioners demand all communications between Kazakhstan
15 and SpaceX without any subject matter limitation. This is abusively overbroad.
16 The scope of discovery is not unlimited. Itochu Int’l, 303 F.R.D. at 232. “Asset
17 discovery should be tailored to the specific purpose of enabling the judgment
18 creditor to discover assets upon which it can execute the judgment” and must not
19 be allowed to “devolve into a fishing expedition for irrelevant or cumulative
20 information which does not advance that purpose.” E.I. DuPont de Nemours &
21 Co. v. Kolon Indus., Inc., 286 F.R.D. 288, 292 (E.D. Va. 2012). Petitioners’
22 shotgun approach is not sufficiently tailored to potentially relevant information and
23 should be quashed.
24         Undue Burden. Given the lack of possible relevance of any resulting
25 communications, responding to this request would place a considerable burden on
26 SpaceX. SpaceX’s outreach to market its services has nothing to do with
27 Petitioners’ collections efforts, so even a modest burden would be unjustified. (Sun
28
                                                    44
         JOINT STIPULATION RE. PETITIONERS’ MOTION TO COMPEL SPACEX’S COMPLIANCE WITH SUBPOENAS
Case 2:20-mc-00023 Document 1-1 Filed 03/09/20 Page 46 of 59 Page ID #:49




 1 Decl. ¶ 20, Ex. M.) Yet looking for all communications between Kazakhstan and
 2 SpaceX would in fact require a time consuming search through emails of
 3 approximately fifteen to twenty people in the sales department and in technical
 4 groups supporting sales.9 (Cardaci Decl. ¶ 15.)
 5           Petitioners’ claim that search terms would make their overbroad requests
 6 somehow proper is incorrect. The subpoenas do not target relevant or discoverable
 7 information, so no response is called for. “When a subpoena should not have been
 8 issued, literally everything done in response to it constitutes ‘undue burden or
 9 expense’ within the meaning of” Rule 45(d)(1). CareToLive v. von Eschenback,
10 No. 2:07-cv-729, 2008 WL 552431, at 3 (S.D. Ohio Feb. 26, 2008).
11           Confidentiality. For the reasons stated in SpaceX’s response to Request 7,
12 infra, if SpaceX were obligated to produce documents responsive to this request,
13 they would very likely include confidential information, and SpaceX will not
14 produce them in the absence of an acceptable confidentiality order.
15           Sanctions (Fed. R. Civ. P. 45(d)(1)). For the reasons stated in SpaceX’s
16 response to Request 7, infra, Petitioners should be sanctioned under Federal Rule
17 of Civil Procedure 45(d)(1) for this abuse of the Court’s subpoena power.
18
19 REQUEST No. 7
20           All communications between SpaceX and any Person related to the past
21 (since January 1, 2016) launch or operation of any Kazakh Satellite, including but
22 not limited to those referenced in Exhibit 1 attached to the Amended Subpoenas,
23 and deposition testimony concerning the same.
24
25   9 Any inference that SpaceX should have to bear the burden of responding to an overbroad and
26 irrelevant subpoena because of its alleged enterprise value is improper. The same law applies to
   all parties, regardless of their financial means. This includes Petitioners, who are not entitled to
27 harass third parties with irrelevant subpoenas just because they can afford to have highly paid
   lawyers scour the globe for anyone even remotely linked to Kazakhstan.
28
                                                       45
          JOINT STIPULATION RE. PETITIONERS’ MOTION TO COMPEL SPACEX’S COMPLIANCE WITH SUBPOENAS
Case 2:20-mc-00023 Document 1-1 Filed 03/09/20 Page 47 of 59 Page ID #:50




 1         SPACEX’S RESPONSE TO REQUEST No. 7:
 2         SpaceX incorporates its General Responses and Objections stated above and
 3 further objects to this Request on the following grounds and to the extent that: (1)
 4 it vague and ambiguous, including without limitation in its definitions of You,
 5 Person, and Kazakh Satellite and reference to Exhibit 1, which appears to be an
 6 incomplete copy of an article published in “Caspian News”; (2) it is overly broad
 7 and unduly burdensome; (3) it seeks confidential business information that SpaceX
 8 will not produce in the absence of a protective order; and (4) it seeks it seeks
 9 documents that are irrelevant and not reasonably calculated to lead to the discovery
10 of admissible evidence. SpaceX is willing to meet and confer regarding this
11 request.
12                1.     Stati Group’s Position
13         SpaceX’s objections to this request are unwarranted. Accordingly,
14 Petitioners request an order directing SpaceX to produce all communications
15 between SpaceX and any Person related to the past (since January 1, 2016) launch
16 or operation of any Kazakh Satellite, including but not limited to “KazSciSat-1”
17 and “KazSTAT”, and deposition testimony concerning the same. For the
18 avoidance of doubt, Petitioners consider Spaceflight, Ghalam, and the United
19 States Government or its agencies (to the extent such communications exist in
20 connection with licenses or authorizations related to any Kazakh Satellite) to fall
21 within the definition of “Person” in the Amended Subpoenas.
22         The documents and information requested by Request No. 7 are relevant
23 because they will: (i) allow Petitioners to test the veracity of the ROK’s claim that
24 it has engaged in no “commercial activity” in the United States; and (ii) aid
25 Petitioners in their efforts to enforce the Award and the Judgment world-wide.
26
27
28
                                                    46
         JOINT STIPULATION RE. PETITIONERS’ MOTION TO COMPEL SPACEX’S COMPLIANCE WITH SUBPOENAS
Case 2:20-mc-00023 Document 1-1 Filed 03/09/20 Page 48 of 59 Page ID #:51




 1          SpaceX has simply failed to show how Petitioners’ requests are “vague and
 2 ambiguous,” and it has not explained how the terms “You,” “Person” and “Kazakh
 3 Satellite” are so.
 4          SpaceX has also failed to show how Petitioners’ requests are “overly broad or
 5 unduly burdensome.” SpaceX has provided no specific details concerning, inter
 6 alia, the volume of records that would be responsive to the Amended Subpoenas, or
 7 how much it would cost to review or produce such documents. Moreover, it remains
 8 unclear whether SpaceX’s assertion of undue burden is based upon a reasonable
 9 search of SpaceX’s electronic and hard copy records. During the meet and confer
10 sessions, Petitioners repeatedly expressed a willingness to refine and narrow the
11 Amended Subpoenas, as well as the search terms used by SpaceX to locate
12 potentially-responsive ESI. Sun Decl. ¶ 20 & Exs., M, O. The same offer was made
13 in Petitioners’ October 25 Letter. Nor can SpaceX, a company whose equity value
14 rose to more than U.S. $33 billion as of May 2019 (Id. Ex. N), credibly claim that it
15 lacks the resources to comply with the Amended Subpoenas. SpaceX has not even
16 attempted to show that the burden of complying with the Amended Subpoenas
17 outweighs the likely benefit of such discovery to Petitioners, who have not been able
18 to satisfy a more than U.S. $500 million judgment against the ROK for over six
19 years.
20          Petitioners have previously expressed their willingness, and remain willing,
21 to enter into a reasonable confidentiality agreement or protective order prior to any
22 document production or deposition from SpaceX. Id. Exs. I, O.
23                2.     SpaceX’s Position
24          Relevance. Request 7 asks for “All communications between [SpaceX] and
25 any Person related to the past (since January 1, 2016) launch or operation of any
26 Kazakh Satellite” and deposition testimony on this topic. Petitioners’ motion
27 makes clear that it interprets “Person” broadly to include any type of entity,
28
                                                    47
         JOINT STIPULATION RE. PETITIONERS’ MOTION TO COMPEL SPACEX’S COMPLIANCE WITH SUBPOENAS
Case 2:20-mc-00023 Document 1-1 Filed 03/09/20 Page 49 of 59 Page ID #:52




 1 including “the United States Government or its agencies.” As drafted, Request 7
 2 would require SpaceX to search for, compile and produce every communication in
 3 its possession, custody or control related to the SSO Mission. Given that hundreds,
 4 possibly thousands, of SpaceX employees likely spent tens of thousands hours on
 5 the complex, multi-year effort that went into performing the SSO Mission, it is not
 6 even certain that responding to Request 7 would be technically possible, but to the
 7 extent it is, it would involve hundreds, possibly thousands, of hours of work.
 8 (Cardaci Decl. ¶ 16.) It is also unlikely that more than a small handful of the tens
 9 of thousands of communications related to the SSO Mission would have even the
10 slightest connection to Kazakhstan, and it there is next to no possibility that a
11 single one of them would assist Petitioners in their quest for yet more attachable
12 Kazakh assets. The scope of third-party discovery to enforce judgments is “not
13 unlimited” and “must be kept pertinent to the goal of discovering concealed assets
14 of the judgment debtor[.]” Itochu Int’l, Inc. v. Devon Robotics, LLC, 303 F.R.D.
15 229, 232 (E.D. Pa. 2014).
16         Petitioners fail to explain how the demanded information is even
17 conceivably relevant to enforcing the judgment. Petitioners admit SpaceX has
18 never had any direct contractual or financial relationship with any purported
19 Kazakh entity. Petitioners’ counsel even acknowledged this fact before moving to
20 compel. (Sun Decl. Ex. M.) Their indirect contact theory (i.e., that Kazakhstan
21 owns a company, which is part owner of Ghalam, who contracted with
22 SpaceFlight, who bought the SpaceX payload) is based on pure speculation. There
23 is no basis to demand all communications relating to the launch of an alleged
24 Kazakh Satellite when Petitioners know it will not lead to any information relevant
25 to enforcing the judgment. Courts should be on guard to prevent their subpoena
26 power from “becom[ing] a means of harassment of the debtor or third persons.”
27 Itochu Int’l, 303 F.R.D. at 232.
28
                                                    48
         JOINT STIPULATION RE. PETITIONERS’ MOTION TO COMPEL SPACEX’S COMPLIANCE WITH SUBPOENAS
Case 2:20-mc-00023 Document 1-1 Filed 03/09/20 Page 50 of 59 Page ID #:53




 1          Petitioners counsel even admitted that they knew a response to the subpoena
 2 would not identify assets of the ROK. (Luskin Decl. ¶ 5; Ex. 5.) They instead
 3 wanted the names of Kazakh individuals involved with the launch, who they hoped
 4 to interrogate about connections between Ghalam and the ROK.10 (Id.) But
 5 Petitioners conceded that they lacked “concrete facts” that Ghalam was acting as
 6 the ROK’s alter ego with respect to the launch, aside from a few newspaper articles
 7 from the “Astana Times” and “Caspian News.” (Luskin Decl. ¶ 5; Ex. 5.) And
 8 Petitioners do not even allege that Ghalam engages in commercial activity in the
 9 United States, has assets here, or other facts indicating that information about
10 contacts between Ghalam and the ROK would help enforce the judgment.
11          Without any facts to support their hope that someone connected to the
12 launch might have information that could, in turn, lead to information relevant to
13 enforcing the judgment, the subpoena is nothing more than a “fishing expedition
14 for irrelevant information” and must be quashed. E.I. DuPont de Nemours & Co.
15 v. Kolon Indus., Inc., 286 F.R.D. 288, 292 (E.D. Va. 2012).
16          The request is also irrelevant because the action underlying the Amended
17 Subpoenas is a collection action against a sovereign nation entitled to broad
18 sovereign immunity under the FSIA. 28 U.S.C. § 1602, et seq. Specifically,
19 Petitioners may enforce their judgment only against property of the ROK “in the
20 United States [and] used for a commercial activity in the United States.” 28 U.S.C.
21 § 1610(a). The Stati Parties have not even attempted to identify property alleged to
22 be in the United States, much less property being used here for commercial activity
23 here. They have not shown the satellites were ever used for commercial activity—
24 they appear to be scientific in nature—and in any event they cannot dispute that the
25 satellites are no longer in the United States. Moreover, SpaceX had no financial
26
27   10 If this is the only information Petitioners wanted, one wonders why they do not simply ask for
     these names if their true goals is not to harass.
28
                                                      49
          JOINT STIPULATION RE. PETITIONERS’ MOTION TO COMPEL SPACEX’S COMPLIANCE WITH SUBPOENAS
Case 2:20-mc-00023 Document 1-1 Filed 03/09/20 Page 51 of 59 Page ID #:54




 1 relationship with the ROK and no money has been exchanged or is owed between
 2 them, as Petitioners’ counsel acknowledges. (Sun Decl. Ex. M.) Discovery into
 3 non-attachable foreign assets is impermissible. See EM Ltd. v. Republic of
 4 Argentina, 473 F. 3d 463, 486 (2007) (denying discovery into immune assets of a
 5 foreign sovereign debtor).
 6         Petitioners’ only relevance argument is to repeat the same conclusory
 7 statement that the information will “(i) allow Petitioners to test the veracity of the
 8 ROK’s claim that it has engaged in no “commercial activity” in the United States;
 9 and (ii) aid Petitioners in their efforts to enforce the Award and the Judgment
10 world-wide.” But Petitioners do not provide any rational explanation for how the
11 requested documents would accomplish either goal. There is no obvious
12 connection between the (likely) thousands of communications that “relate to” a
13 complicated endeavor like launching a rocket into space and Petitioners’ attempt to
14 collect the judgment.
15         Overbroad. Petitioners’ demand for all communications “related to” the
16 “launch or operation of any Kazakh Satellite” is abusively overbroad. A response
17 would capture all communications between SpaceX and any person or entity about
18 the 2018 launch, a complicated multi-year effort requiring the coordination of
19 thousands of people. Petitioners intend this request to be interpreted as broadly as
20 possible: they explicitly demand communications between SpaceX and “the United
21 States government or its agencies.”
22         The scope of discovery is not unlimited. Itochu Int’l, 303 F.R.D. at 232.
23 “Asset discovery should be tailored to the specific purpose of enabling the
24 judgment creditor to discover assets upon which it can execute the judgment” and
25 must not be allowed to “devolve into a fishing expedition for irrelevant or
26 cumulative information which does not advance that purpose.” E.I. DuPont de
27 Nemours & Co. v. Kolon Indus., Inc., 286 F.R.D. 288, 292 (E.D. Va. 2012).
28
                                                    50
         JOINT STIPULATION RE. PETITIONERS’ MOTION TO COMPEL SPACEX’S COMPLIANCE WITH SUBPOENAS
Case 2:20-mc-00023 Document 1-1 Filed 03/09/20 Page 52 of 59 Page ID #:55




 1 None of the communications about the launch have any possible relevance to
 2 enforcing the judgment. Petitioners certainly do not articulate one. But a response
 3 would require the review of tens of thousands of irrelevant communications with
 4 government agencies, communications about the 61 other objects included in the
 5 SpaceFlight Mission, and countless other communications related to one of the
 6 most complicated endeavors mankind is capable of: constructing a rocket and
 7 launching it into space. (See Cardaci Decl. ¶ 16.)
 8         Undue Burden. Responding to this request would place an unmanageable
 9 burden on SpaceX, without any countervailing benefit to Petitioners. Like any
10 space launch, the SpaceFlight Mission was a complicated multi-year endeavor
11 requiring the coordinated efforts of hundreds (likely thousands) of employees.
12 (Cardaci Decl. ¶ 16.) The advertised price for SpaceX to perform a launch like the
13 SSO Mission is $62,000,000. It involves the manufacture or refurbishment of a
14 rocket, an extremely complex piece of equipment, the design of the mission and
15 mission unique equipment, licensing and government approvals from the Federal
16 Aviation Administration, Federal Communications Commission, the Air Force and
17 Coast Guard, customer support, and an outside launch campaign, among myriad
18 other things. (Id.) Petitioners have said they want all of this—including
19 communications with “the United States government or its agencies”—for no
20 articulable reason.
21         Responding to the Amended Subpoenas (particularly requests 6 and 7) as
22 worded would involve searching potentially thousands of custodians. But there is
23 no way to effectively identify and search for every possible custodian, so the
24 search would almost certainly be incomplete. (Cardaci Decl. ¶¶ 15-16.) To the
25 extent a search is possible, it would take hundreds—if not thousands—of hours to
26 locate, compile, review, and produce responsive documents falling within this
27 sweeping demand. (Id.) Almost none of this would have anything to do with
28
                                                    51
         JOINT STIPULATION RE. PETITIONERS’ MOTION TO COMPEL SPACEX’S COMPLIANCE WITH SUBPOENAS
Case 2:20-mc-00023 Document 1-1 Filed 03/09/20 Page 53 of 59 Page ID #:56




 1 Kazakhstan, the Kazakh Satellites, or any party alleged to have any connection to
 2 the debtor (assuming the search even turns up responsive documents). Most of
 3 what would relate to the Kazakh Satellites would involve technical minutia about
 4 the physical properties of the payload. (Id.) The estimated cost to search for these
 5 documents would easily run into the tens of thousands of dollars, not counting the
 6 expense of having outside counsel review the documents before production. (Id.
 7 ¶¶ 17-20.)
 8         Petitioners have not shown any countervailing benefit these efforts will
 9 achieve. Their motion provides no explanation of how this expansive request for
10 communications is reasonably likely to lead to relevant information. Even if they
11 did, Petitioners have already attached over $6 billion in ROK assets to secure
12 payment of their judgment. (Luskin Decl. ¶¶ 2-3; Exs. 4-5.) Petitioners’ press
13 office has also made public statements that ongoing enforcement proceedings
14 “serves no purpose in light of the multi-billion-dollars of attachments in force in
15 other jurisdictions.” (Id. ¶ 3; Ex. 5.) Petitioners nevertheless seek to impose a
16 tremendous burden on a third party that has nothing to do with their collection
17 efforts.
18         Petitioners’ claim that search terms would make their overbroad requests
19 somehow proper is incorrect. The subpoenas do not target relevant or discoverable
20 information, so no response is called for. “When a subpoena should not have been
21 issued, literally everything done in response to it constitutes ‘undue burden or
22 expense’ within the meaning of” Rule 45(d)(1). CareToLive v. von Eschenback,
23 No. 2:07-cv-729, 2008 WL 552431, at 3 (S.D. Ohio Feb. 26, 2008). And the
24 burden and time estimates provided assume search terms—a response to the
25 sweeping request would impossible without them as a practical matter. SpaceX
26 would still have to run the terms against thousands of custodians and review all the
27 resulting documents for confidentiality, privilege, trade secrets, etc.
28
                                                    52
         JOINT STIPULATION RE. PETITIONERS’ MOTION TO COMPEL SPACEX’S COMPLIANCE WITH SUBPOENAS
Case 2:20-mc-00023 Document 1-1 Filed 03/09/20 Page 54 of 59 Page ID #:57




 1         Confidentiality. Petitioners’ expansive request is virtually certain to sweep
 2 in confidential communications and documents that SpaceX will not produce
 3 absent a protective order. SpaceX is a leading commercial space launch service
 4 provider operating in a fiercely competitive market. It possesses extremely
 5 sensitive and confidential information, including, without limitation, trade secrets
 6 information, advanced rocket technology protected by law, confidential pricing
 7 information, approach to marketing, technical specifications from customers, and
 8 information subject to nondisclosure agreements. Disclosure of this information
 9 would be highly prejudicial to SpaceX’s ability to compete, and raises potential
10 national security concerns. The high probability that responding to the Amended
11 Subpoenas would include sensitive information of both SpaceX and other entities
12 warrants entry of a protective order.
13         Sanctions (Fed. R. Civ. P. 45(d)(1)). The Stati Parties should be
14 sanctioned for their improper use of the subpoenas to harass third parties for
15 having ever come into contact with the ROK. “A party or attorney responsible for
16 issuing and serving a subpoena must take reasonable steps to avoid imposing
17 undue burden or expense on a person subject to the subpoena.” FED. R. CIV. P.
18 45(d)(1). Sanctions may include “loss of earnings and reasonable attorneys’ fees.”
19 Id.
20         Petitioners have acted unreasonably with respect to the subpoenas.
21 Petitioners served the subpoenas on third-party SpaceX without any knowledge of
22 a connection between it and the debtor. It could have subpoenaed Ghalam first to
23 determine whether it was actually the debtor’s alter ego or had collectible assets,
24 but did not try. (Luskin Decl. ¶ 5.) Even worse, when SpaceX told Petitioners
25 they had no commercial relationship or financial transactions with the ROK or any
26 other Kazakhstan entity—a fact Petitioners do not dispute (Sun Decl. Ex. M at
27 1.)—they served even broader subpoenas asking for new, vast categories of
28
                                                    53
         JOINT STIPULATION RE. PETITIONERS’ MOTION TO COMPEL SPACEX’S COMPLIANCE WITH SUBPOENAS
Case 2:20-mc-00023 Document 1-1 Filed 03/09/20 Page 55 of 59 Page ID #:58




 1 information that had nothing to do with enforcing the judgment. (Id. Ex. F.) And
 2 Petitioners subpoenaed identical financial information from SpaceFlight, but have
 3 refused to let either subpoena play out before enforcing the other, creating needless
 4 duplication of efforts for the exact same information, not to mention the possibility
 5 for inconsistent rulings. Meanwhile, Petitioners have already attached over $6
 6 billion in Kazakh assets—12 times the original value of their judgment—and even
 7 acknowledged in connection with proceedings in England that “the case serves no
 8 purpose in light of the multi-billion-dollars of attachments in force in other
 9 jurisdictions.” (Id. ¶ 3; Ex. 5.) The SpaceX subpoena should never have been
10 issued. “When a subpoena should not have been issued, literally everything done
11 in response to it constitutes ‘undue burden or expense’ within the meaning of”
12 Rule 45(d)(1). CareToLive v. von Eschenback, No. 2:07-cv-729, 2008 WL
13 552431, at 3 (S.D. Ohio Feb. 26, 2008).
14         Petitioners also refused every reasonable proposal to lower the burden of
15 responding, even when it should have been obvious that SpaceX had no documents
16 or information relevant to enforcing the judgment. Petitioners’ counsel “accept[ed]
17 that SpaceX does not have documents or information responsive to requests 1-5
18 [seeking financial information about the launch] of each of the [original]
19 subpoenas” but then served new subpoenas adding two extremely broad requests
20 that have nothing to do with enforcing the judgment. (Sun Decl. Ex. M at 1.)
21 When SpaceX proposed limiting one of those requests (No. 6), which broadly
22 asked for “all communications” between SpaceX and Kazakhstan, to exclude
23 “discussions [that] did not materialize into a contract,” the Stati Parties rejected
24 that commonsense limitation. (Id. Ex. M.) They never explained how
25 communications that “did not materialize into a contract” could be relevant to
26 enforcing the judgment.
27
28
                                                    54
         JOINT STIPULATION RE. PETITIONERS’ MOTION TO COMPEL SPACEX’S COMPLIANCE WITH SUBPOENAS
Case 2:20-mc-00023 Document 1-1 Filed 03/09/20 Page 56 of 59 Page ID #:59




 1            Petitioners also refused to pause the subpoenas (or this motion) pending a
 2 decision on the SpaceFlight motion, another simple way to avoid unnecessary
 3 costs. Most recently, Petitioners’ counsel refused to limit the subpoenas to
 4 documents showing financial transactions between SpaceX and Kazakhstan or
 5 Ghalam (the only entity involved with the launch which was even allegedly
 6 connected to the debtor). Petitioners insisted their subpoenas were broader than
 7 that, but were again unable to explain how any other information would be relevant
 8 to enforcing their judgment. (Luskin Decl. ¶ 5; Ex. 6.)
 9            Petitioners’ bullheaded pursuit of documents and information it either
10 knows do not exist or that would be of no use to them reveals their true purpose in
11 serving the subpoenas was to harass third parties so they will not do business with
12 Kazakhstan. Sanctions are particularly appropriate where a party “issues a
13 subpoena in bad faith [or] for an improper purpose[.]” Legal Voice v. Stormans
14 Inc., 738 F. 3d 1178, 1185 (9th Cir. 2013). Petitioners should be sanctioned in the
15 amount SpaceX has incurred responding to Petitioners’ abusive subpoenas and the
16 estimated time to attend the hearing on this motion, which totals $26,000 (and
17 growing).11 (Cardaci Decl. ¶ 21.)
18
19 III.       CONCLUSION
20            A.     Stati Group’s Conclusion
21            Petitioners’ Amended Subpoenas seek documents and information that are
22 relevant to its efforts to enforce a more than U.S. $500 million Judgment and
23
     11   If SpaceX is ordered to respond to any part of the Amended Subpoenas then Petitioners
24 should be ordered to pay the cost to SpaceX of responding. FED. R. CIV. P. 45(d)(1). Such an
     order is warranted here to protect SpaceX’s interest as a third party having nothing to do with
25 Petitioners’ collection efforts and to reflect that even Petitioners have recognized further court
26 proceedings “serve[] no purpose” in light of their more than $6 billion in already-attached assets.
   (Luskin Decl. Ex. 5.) If Petitioners, an enormously wealthy Moldovan father and son and their
27 wholly owned company, want to burden third parties with broad discovery to unnecessarily
   attach even more assets, justice requires they pay for it.
28
                                                       55
            JOINT STIPULATION RE. PETITIONERS’ MOTION TO COMPEL SPACEX’S COMPLIANCE WITH SUBPOENAS
Case 2:20-mc-00023 Document 1-1 Filed 03/09/20 Page 57 of 59 Page ID #:60




 1 Award against the ROK. SpaceX has acknowledged that it has documents and
 2 information responsive to Petitioners’ discovery requests. Moreover, SpaceX has
 3 not presented an adequate basis on which to sustain its absolute refusal to produce
 4 any such documents and testimony. Accordingly, Petitioners respectfully ask that
 5 the Court issue an Order compelling SpaceX to produce documents and testimony
 6 pursuant to the Amended Subpoenas.
 7         B.     SpaceX’s Conclusion
 8         The Stati Parties had no reasonable basis to serve the subpoenas or move to
 9 compel, and should be sanctioned for their misconduct. Petitioners are already
10 well aware that SpaceX does not have any documents that could help it enforce the
11 judgment. It’s motion to compel is just another step in its campaign to harass
12 anyone coming into even remote contact with the debtor. Petitioners have taken
13 this misguided tactic too far. The subpoenas should be quashed and SpaceX
14 awarded its costs and attorneys’ fees for having to respond to Petitioners’ abusive
15 conduct.
16
17 DATED: March 5, 2020.
                                                /s/ Cheryl A. Sabnis
18                                              Cheryl A. Sabnis (State Bar No. 224323)
19                                              KING & SPALDING LLP
                                                633 W 5th St Suite 1600
20                                              Los Angeles, CA 90071
21                                              213-443-4378 (Phone)
                                                213-443-4310 (Fax)
22                                              csabnis@kslaw.com
23
                                                James E. Berger (pro hac vice forthcoming)
24                                              Thomas C. Childs (pro hac vice
25                                              forthcoming)
                                                Charlene C. Sun (pro hac vice forthcoming)
26                                              KING & SPALDING LLP
27                                              1185 Avenue of the Americas
                                                New York, NY 10036
28
                                                    56
         JOINT STIPULATION RE. PETITIONERS’ MOTION TO COMPEL SPACEX’S COMPLIANCE WITH SUBPOENAS
Case 2:20-mc-00023 Document 1-1 Filed 03/09/20 Page 58 of 59 Page ID #:61




 1                                             212-556-2100 (Phone)
                                               212-556-2222 (Fax)
 2                                             jberger@kslaw.com
 3                                             tchilds@kslaw.com
                                               csun@kslaw.com
 4
 5                                             Attorneys for Petitioners
 6
 7 Dated: March 6, 2020.                       PAYNE & FEARS LLP
 8
 9
                                               Scott O. Luskin
10                                             Randy Haj
11                                             PAYNE & FEARS LLP
                                               200 N. Pacific Coast Hwy., Suite 825
12                                             El Segundo, CA 90245
13                                             Tel: 310-689-1750
                                               Fax: 310-689-1755
14                                             sol@paynefears.com
15                                             rrh@paynefears.com
16                                             Attorneys for SpaceX
17
18
19
20
21
22
23
24
25
26
27
28
                                                   57
        JOINT STIPULATION RE. PETITIONERS’ MOTION TO COMPEL SPACEX’S COMPLIANCE WITH SUBPOENAS
Case 2:20-mc-00023 Document 1-1 Filed 03/09/20 Page 59 of 59 Page ID #:62



 1                                 FILER’S ATTESTATION
 2         In accordance with Local Rule 5-4.3.4(a)(2)(i), the undersigned attests that
 3 all other signatories listed, and on whose behalf the filing is submitted, concur in
 4 the filing’s content and have authorized the filing of this Stipulation.
 5
 6
     Dated: March , 2020                         KING & SPALDING LLP
 7
 8
 9                                               By:
10
                                                 Cheryl A. Sabnis (State Bar No. 224323)
11                                               KING & SPALDING LLP
12                                               633 W 5th St Suite 1600
                                                 Los Angeles, CA 90071
13                                               213-443-4378 (Phone)
14                                               213-443-4310 (Fax)
                                                 csabnis@kslaw.com
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                       1
        FILER’S ATTESTATION RE. PETITIONERS’ MOTION TO COMPEL SPACEX’S COMPLIANCE WITH SUBPOENAS
